Exhibit 10

 

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

 

 

dated as of

 

 

March 10, 2005

 

 

among

 

 

CUBIC CORPORATION

 

 

The Lenders Party Hereto,

 

 

and

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

UNION BANK OF CALIFORNIA, N.A.,
as Co-Syndication Agent

 

CALYON NEW YORK BRANCH,
as Co-Syndication Agent

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Documentation Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Definitions

 

 

Section 1.01.  Defined Terms

 

 

Section 1.02.  Classification of Loans and Borrowings

 

 

Section 1.03.  Terms Generally

 

 

Section 1.04.  Accounting Terms; GAAP

 

 

 

 

ARTICLE II The Credits

 

 

Section 2.01.  Commitments

 

 

Section 2.02.  Loans and Borrowings

 

 

Section 2.03.  Requests for Borrowings [a05-8868_1ex10.htm#a2_03_220641]

 

 

Section 2.04.  Swingline Loans [a05-8868_1ex10.htm#a2_04_220734]

 

 

Section 2.05.  Letters of Credit [a05-8868_1ex10.htm#a2_05_220736]

 

 

Section 2.06.  Funding of Borrowings [a05-8868_1ex10.htm#a2_06_220738]

 

 

Section 2.07.  Interest Elections [a05-8868_1ex10.htm#a2_07_220740]

 

 

Section 2.08.  Termination, Reduction and Increase of Commitments
[a05-8868_1ex10.htm#a2_08_220742]

 

 

Section 2.09.  Repayment of Loans; Evidence of Debt
[a05-8868_1ex10.htm#a2_09_220746]

 

 

Section 2.10.  Prepayment of Loans [a05-8868_1ex10.htm#a2_10_220748]

 

 

Section 2.11.  Fees [a05-8868_1ex10.htm#a2_11_220750]

 

 

Section 2.12.  Interest [a05-8868_1ex10.htm#a2_12_220752]

 

 

Section 2.13.  Alternate Rate of Interest [a05-8868_1ex10.htm#a2_13_220754]

 

 

Section 2.14.  Increased Costs [a05-8868_1ex10.htm#a2_14_220756]

 

 

Section 2.15.  Break Funding Payments [a05-8868_1ex10.htm#a2_15_220758]

 

 

Section 2.16.  Taxes [a05-8868_1ex10.htm#a2_16_220759]

 

 

Section 2.17.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs
[a05-8868_1ex10.htm#a2_17_220825]

 

 

Section 2.18.  Mitigation Obligations [a05-8868_1ex10.htm#a2_18_220855]

 

 

 

 

ARTICLE III Representations and Warranties [a05-8868_1ex10.htm#Iii_220859]

 

 

Section 3.01.  Existence and Power [a05-8868_1ex10.htm#a3_01_220902]

 

 

Section 3.02.  Corporate and Governmental Authorization; No Contravention
[a05-8868_1ex10.htm#a3_02_220908]

 

 

Section 3.03.  Binding Effect [a05-8868_1ex10.htm#a3_03_220909]

 

 

Section 3.04.  Financial Information [a05-8868_1ex10.htm#a3_04_220911]

 

 

Section 3.05.  Litigation [a05-8868_1ex10.htm#a3_05_220913]

 

 

Section 3.06.  Compliance with ERISA [a05-8868_1ex10.htm#a3_06_220915]

 

 

Section 3.07.  Taxes [a05-8868_1ex10.htm#a3_07_220917]

 

 

Section 3.08.  Environmental Compliance [a05-8868_1ex10.htm#a3_08_220919]

 

 

Section 3.09.  Properties [a05-8868_1ex10.htm#a3_09_220920]

 

 

Section 3.10.  Compliance with Laws and Agreements
[a05-8868_1ex10.htm#a3_10_220922]

 

 

Section 3.11.  Investment and Holding Company Status
[a05-8868_1ex10.htm#a3_11_220924]

 

 

Section 3.12.  Full Disclosure [a05-8868_1ex10.htm#a3_12_220925]

 

 

Section 3.13.  Solvency [a05-8868_1ex10.htm#a3_13_220927]

 

 

Section 3.14.  Employee Matters [a05-8868_1ex10.htm#a3_14__222139]

 

 

i

--------------------------------------------------------------------------------


 

 

Section 3.15.  Use of Proceeds [a05-8868_1ex10.htm#a3_15__222143]

 

 

Section 3.16.  Subsidiaries [a05-8868_1ex10.htm#a3_16_222154]

 

 

Section 3.17.  No Change in Credit Criteria or Collection Policies
[a05-8868_1ex10.htm#a3_17_222156]

 

 

 

 

ARTICLE IV Conditions [a05-8868_1ex10.htm#Iv_222205]

 

 

Section 4.01.  Effective Date [a05-8868_1ex10.htm#a4_01_222207]

 

 

Section 4.02.  Each Credit Event [a05-8868_1ex10.htm#a4_02_222210]

 

 

 

 

ARTICLE V Affirmative Covenants [a05-8868_1ex10.htm#V_222217]

 

 

Section 5.01.  Financial and Business Information
[a05-8868_1ex10.htm#a5_01_222218]

 

 

Section 5.02.  Officer’s Certificate [a05-8868_1ex10.htm#a5_02_222220]

 

 

Section 5.03.  Inspection [a05-8868_1ex10.htm#a5_03_222222]

 

 

Section 5.04.  Reporting Treatment of Unrestricted Subsidiaries
[a05-8868_1ex10.htm#a5_04_222225]

 

 

Section 5.05.  Compliance with Law [a05-8868_1ex10.htm#a5_05_222227]

 

 

Section 5.06.  Insurance [a05-8868_1ex10.htm#a5_06_222229]

 

 

Section 5.07.  Maintenance of Properties [a05-8868_1ex10.htm#a5_07_222231]

 

 

Section 5.08.  Payment of Taxes and Claims [a05-8868_1ex10.htm#a5_08_222233]

 

 

Section 5.09.  Corporate Existence, Etc. [a05-8868_1ex10.htm#a5_09_222234]

 

 

Section 5.10.  Nature of Business [a05-8868_1ex10.htm#a5_10_222236]

 

 

Section 5.11.  Additional Guarantors [a05-8868_1ex10.htm#a5_11_222237]

 

 

 

 

ARTICLE VI Negative Covenants [a05-8868_1ex10.htm#Vi_222241]

 

 

Section 6.01.  Financial Ratios [a05-8868_1ex10.htm#a6_01_222243]

 

 

Section 6.02.  Limitation on Indebtedness [a05-8868_1ex10.htm#a6_02_222245]

 

 

Section 6.03.  Limitation on Liens [a05-8868_1ex10.htm#a6_03_222246]

 

 

Section 6.04.  Limitation on Sale and Leasebacks
[a05-8868_1ex10.htm#a6_04_222248]

 

 

Section 6.05.  Mergers, Consolidations and Sales of Assets and Acquisitions
[a05-8868_1ex10.htm#a6_05_222249]

 

 

Section 6.06.  Transactions with Affiliates [a05-8868_1ex10.htm#a6_06_222251]

 

 

Section 6.07.  Designation of Subsidiaries [a05-8868_1ex10.htm#a6_07_222254]

 

 

Section 6.08.  Modification of Operating Documents
[a05-8868_1ex10.htm#a6_08_222256]

 

 

Section 6.09.  Restrictive Agreements [a05-8868_1ex10.htm#a6_09_222257]

 

 

Section 6.10.  Restricted Payments [a05-8868_1ex10.htm#a6_10_222259]

 

 

 

 

ARTICLE VII Events of Default [a05-8868_1ex10.htm#Articlevii_231910]

 

 

 

ARTICLE VIII The Administrative Agent [a05-8868_1ex10.htm#Articleviii_231915]

 

 

 

ARTICLE IX Miscellaneous [a05-8868_1ex10.htm#Ix_222307]

 

 

Section 9.01.  Notices [a05-8868_1ex10.htm#a9_01_222308]

 

 

Section 9.02.  Waivers; Amendments [a05-8868_1ex10.htm#a9_02_222310]

 

 

Section 9.03.  Expenses; Indemnity; Damage Waiver
[a05-8868_1ex10.htm#a9_03_222315]

 

 

Section 9.04.  Successors and Assigns [a05-8868_1ex10.htm#a9_04_222317]

 

 

Section 9.05.  Survival [a05-8868_1ex10.htm#a9_05_222327]

 

 

Section 9.06.  Counterparts; Integration; Effectiveness
[a05-8868_1ex10.htm#a9_06_222328]

 

 

Section 9.07.  Severability [a05-8868_1ex10.htm#a9_07_222330]

 

 

Section 9.08.  Right of Setoff [a05-8868_1ex10.htm#a9_08_222332]

 

 

ii

--------------------------------------------------------------------------------


 

 

Section 9.09.  GOVERNING LAW; Jurisdiction; Consent to Service of Process
[a05-8868_1ex10.htm#a9_09_222333]

 

 

Section 9.10.  WAIVER OF JURY TRIAL [a05-8868_1ex10.htm#a9_10_222335]

 

 

Section 9.11.  Headings [a05-8868_1ex10.htm#a9_11_222336]

 

 

Section 9.12.  Confidentiality [a05-8868_1ex10.htm#a9_12_222338]

 

 

Section 9.13.  Interest Rate Limitation [a05-8868_1ex10.htm#a9_13_222339]

 

 

Section 9.14.  USA Patriot Act [a05-8868_1ex10.htm#a9_14_222341]

 

 

SCHEDULES

 

 

 

 

 

Schedule 2.01 [a05-8868_1ex10.htm#a2_01_222350]

 

— [a05-8868_1ex10.htm#a2_01_222350]

 

Commitments [a05-8868_1ex10.htm#a2_01_222350]

 

Schedule 3.05 [a05-8868_1ex10.htm#a3_05_222358]

 

— [a05-8868_1ex10.htm#a3_05_222358]

 

Disclosed Matters as to Litigation [a05-8868_1ex10.htm#a3_05_222358]

 

Schedule 3.08 [a05-8868_1ex10.htm#a3_08_222400]

 

— [a05-8868_1ex10.htm#a3_08_222400]

 

Disclosed Matters as to Environmental Compliance
[a05-8868_1ex10.htm#a3_08_222400]

 

Schedule 3.16A [a05-8868_1ex10.htm#a3_16a_222403]

 

— [a05-8868_1ex10.htm#a3_16a_222403]

 

Restricted Subsidiaries [a05-8868_1ex10.htm#a3_16a_222403]

 

Schedule 3.16B [a05-8868_1ex10.htm#a3_16b_222405]

 

— [a05-8868_1ex10.htm#a3_16b_222405]

 

Unrestricted Subsidiaries [a05-8868_1ex10.htm#a3_16b_222405]

 

Schedule 6.03 [a05-8868_1ex10.htm#a6_03_222406]

 

— [a05-8868_1ex10.htm#a6_03_222406]

 

Liens [a05-8868_1ex10.htm#a6_03_222406]

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A [a05-8868_1ex10.htm#A_222413]

 

— [a05-8868_1ex10.htm#A_222413]

 

Form of Assignment and Assumption [a05-8868_1ex10.htm#A_222413]

 

Exhibit B

 

—

 

Form of Opinion of Borrower’s Counsel

 

Exhibit C [a05-8868_1ex10.htm#C_222450]

 

— [a05-8868_1ex10.htm#C_222450]

 

Form of Promissory Note [a05-8868_1ex10.htm#C_222450]

 

Exhibit D

 

—

 

Form of Guarantee

 

Exhibit E [a05-8868_1ex10.htm#E_222452]

 

— [a05-8868_1ex10.htm#E_222452]

 

Form of Compliance Certificate [a05-8868_1ex10.htm#E_222452]

 

 

iii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of March 10, 2005, among CUBIC CORPORATION, a Delaware
corporation, the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A, as
Administrative Agent.

 

The Borrower has applied to the Lenders for Loans (such terms and all other
capitalized terms used in this paragraph having the respective meanings ascribed
to such terms hereinafter) up to an aggregate principal amount not in excess of
$150,000,000 at any time outstanding during the Availability Period.  The
proceeds of the Loans shall be used for the Borrower’s and its Subsidiaries’
working capital and general corporate purposes and to repay Indebtedness.  The
Lenders are severally, and not jointly, willing to extend such Loans to the
Borrower subject to the terms and conditions hereinafter set forth. 
Accordingly, the Borrower, the Lenders and the Administrative Agent hereby agree
as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01.                             Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder or any successor appointed
pursuant to Article VIII.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of such
Person or any Subsidiary or any corporation of which such Person and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests.  As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise. 
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Borrower.

 

--------------------------------------------------------------------------------


 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Applicable Rate” means:

 

(A)                                  WITH RESPECT TO ANY ABR LOAN OR EURODOLLAR
LOAN OR THE REVOLVING CREDIT COMMITMENT FEE;

 

(I)                                     IF SUCH DAY OCCURS ON OR AFTER THE
EFFECTIVE DATE AND PRIOR TO THE DELIVERY OF THE FIRST FINANCIAL STATEMENTS
REFERRED TO IN CLAUSE (II) BELOW, (X) WITH RESPECT TO LOANS THAT ARE EURODOLLAR
LOANS, 0.875%, (Y) WITH RESPECT TO LOANS THAT ARE ABR LOANS, 0% AND (Z) WITH
RESPECT TO THE REVOLVING CREDIT COMMITMENT FEE, 0.175% AND

 

(II)                                  IF SUCH DAY OCCURS ON OR AFTER THE DATE
UPON WHICH THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT THE
FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED FOR THE FISCAL PERIOD ENDED
MARCH 31, 2005 PURSUANT TO SECTION 5.01(B),

 

the rate as set forth below that corresponds to the ratio of Consolidated
Indebtedness to Consolidated Total Capitalization of the Borrower and its
Subsidiaries on a consolidated basis as of the last day of the fiscal quarter or
fiscal year most recently ended prior to such day for which financial statements
shall have been delivered to the Administrative Agent as required pursuant to
Sections 5.01(a) or (b) hereof, together with the corresponding compliance
certificate required pursuant to Section 5.02 hereof; provided that (A) if the
Borrower shall fail to timely deliver such statements and certificates for any
such fiscal quarter or fiscal year period or (B) during the continuance of an
Event of Default, then the Applicable Rate with respect to ABR Loans and
Eurodollar Loans and with respect to the Revolving Credit Commitment Fee shall
be determined for the period (x) from and including the date upon which such
financial statements and certificate were required to be delivered to but
excluding the date upon which financial statements and a certificate complying
with Section 5.01(a) or (b) and Section 5.02 are delivered or (y) from and
including the date from which such Event of Default shall have occurred but
excluding the date upon which such Event of Default is cured or waived as if the
applicable ratio of Consolidated Indebtedness to Consolidated Total
Capitalization of the Borrower and its Subsidiaries was greater than .35:1.00:

 

2

--------------------------------------------------------------------------------


 

Ratio of Consolidated
Indebtedness to Consolidated
Total Capitalization

 

ABR Spread
for Loans

 

Eurodollar
Spread for
Loans

 

Commitment
Fee

 

Greater than .35:1.00

 

0.25

%

1.25

%

0.25

%

Equal to or less than .35:1.00 but greater than .25:1.00

 

0.125

%

1.00

%

0.225

%

Equal to or less than .25:1.00 but greater than .15:1.00

 

0.00

%

0.875

%

0.175

%

Equal to or less than .15:1.00

 

0.00

%

0.75

%

0.150

%

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” means in connection with any Sale and Leaseback
Transaction entered into within the limitations of Section 6.04, as of the date
of any determination thereof, the greater of (a) the fair market value of the
property or assets which is or are the subject of such Sale and Leaseback
Transaction (as reasonably determined in good faith by the Board of Directors of
the Borrower at or about the time of the consummation of such Sale and Leaseback
Transaction) and (b) the aggregate amount of Rentals due and to become due
(discounted from the respective due dates thereof at the interest rate implicit
in such Rentals and otherwise in accordance with GAAP) under the lease relating
to such Sale and Leaseback Transaction.

 

“Availability” means at any time (i) the total Revolving Loan Commitments minus
(ii) the sum at such time of (x) the unpaid principal balance of all Loans and
(y) the LC Exposure.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Cubic Corporation, a Delaware corporation.

 

“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.

 

3

--------------------------------------------------------------------------------


 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Lease” means any lease the obligation for Rentals with respect to which
is required to be capitalized on a consolidated balance sheet of the lessee and
its subsidiaries in accordance with GAAP.

 

“Capitalized Rentals” of any Person means as of the date of any determination
thereof the amount at which the aggregate Rentals due and to become due under
all Capital Leases under which such Person is a lessee would be reflected as a
liability on a consolidated balance sheet of such Person.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

 

“Change in Control” means (a) the acquisition by any party, or two or more
parties acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the SEC under the Securities Exchange Act of 1934) of 50% or more
of the outstanding shares of voting stock of the Borrower, or (b) during any
period of twelve (12) consecutive months, a majority of the members of the board
of directors or other equivalent governing body of the Borrower cease to be
composed of individuals (i) who were members of that board or equivalent
governing body of the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalents
governing body, or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii) , any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors).

 

“Change in Law” means (a) the adoption or effectiveness of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after or in effect after the date of this Agreement or (c) compliance
by any Lender (or, for purposes of Section 2.12(b), by any lending office of
such Lender or by such Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made, issued or becoming effective after the date of this
Agreement.

 

4

--------------------------------------------------------------------------------


 

“Class,” when used in reference to any Loan or Borrowing, refers to when such
Loans, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means a Revolving Loan Commitment.

 

“Consolidated Adjusted EBITDA” means with respect to the Borrower and its
Restricted Subsidiaries for any period Consolidated EBITDA for such period
adjusted to take into account the EBITDA of any subsequently acquired Person
which becomes a Restricted Subsidiary for the applicable period of calculation
which occurred prior to its acquisition so long as such EBITDA may be verified
from audited financial statements.

 

“Consolidated EBITDA” means with respect to the Borrower and its Restricted
Subsidiaries for any period (a) the sum of (i) Consolidated Net Income for the
Borrower and its Restricted Subsidiaries, (ii) Consolidated Interest Expense (to
the extent deducted in determining Consolidated Net Income) for the Borrower and
its Restricted Subsidiaries, and (iii) depreciation and amortization (to the
extent deducted in determining Consolidated Net Income) and other non-cash items
properly deductible in determining Consolidated Net Income, calculated on a
consolidated basis in accordance with GAAP, minus (b) non-cash items properly
added in determining Consolidated Net Income for such period, all such
calculations to be on a consolidated basis in accordance with GAAP.

 

“Consolidated Indebtedness” means all Indebtedness of the Borrower and its
Restricted Subsidiaries, determined on a consolidated basis eliminating
intercompany items.

 

“Consolidated Interest Expense” means, with respect to the Borrower and its
Restricted Subsidiaries for any period, the interest expense of the Borrower and
its Restricted Subsidiaries during such period determined on a consolidated
basis in accordance with GAAP, and shall in any event include, without
limitation, (i) the amortization of debt discounts, (ii) the amortization of all
fees payable in connection with the incurrence of Indebtedness to the extent
included in interest expense and (iii) the portion of any Capitalized Lease
allocable to interest expense.

 

“Consolidated Net Income” for any period means consolidated net income or net
earnings (or any comparable line item) of the Borrower and its Restricted
Subsidiaries, determined in accordance with GAAP, excluding extraordinary items
and gains or loses resulting from changes in accounting principles.

 

“Consolidated Net Worth” means, as of the date of any determination thereof the
amount of the capital stock accounts (net of treasury stock, at cost) plus (or
minus in the case of a deficit) the surplus in retained earnings of the Borrower
and its Restricted Subsidiaries as determined in accordance with GAAP.

 

“Consolidated Priority Indebtedness” means the sum of (a) any Indebtedness of
the Borrower secured by a Lien, (b) any Indebtedness of the Borrower’s
Restricted Subsidiaries (other than any such Indebtedness owing directly or
indirectly to (i) the Administrative Agent and the Lenders and (ii) so long as
there is in place an intercreditor agreement satisfactory to the

 

5

--------------------------------------------------------------------------------


 

Administrative Agent, the holders of the Borrowers 6.11% Senior Notes, Series A,
due November 2008 and 6.31% Senior Notes, Series B, due November 2013) and
(c) any Attributable Indebtedness created or incurred in connection with any
Sale and Leaseback Transaction.

 

“Consolidated Total Capitalization” means as of the date of any determination
thereof, the sum of (a) Consolidated Indebtedness plus (b) Consolidated Net
Worth.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedules 3.05 and 3.08.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Materials or to
health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

6

--------------------------------------------------------------------------------


 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.16(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.16(a).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

7

--------------------------------------------------------------------------------


 

“Fee Letter” means the letter dated January 27, 2005 between the Borrower and
the Administrative Agent setting forth certain fees to be paid by the Borrower
to the Administrative Agent.

 

“Financial Officer” means the president, chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.

 

“Financing Documents” means this Agreement (including the Schedules and Exhibits
hereto), the Notes evidencing Loans, any Guarantee of the Obligations and any
other agreement hereafter created to which the Borrower or any Guarantor is a
party that relates to the obligations of the Borrower or any such Guarantor
under any of the foregoing.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Funded Debt” of any Person means (a) all Indebtedness of such Person for
borrowed money or which has been incurred in connection with the acquisition of
assets in each case having a final maturity of one or more than one year from
the date of origin thereof (or which is renewable or extendible at the option of
the obligor for a period or periods more than one year from the date of origin),
including all payments in respect thereof that are required to be made within
one year from the date of any determination of Funded Debt, whether or not the
obligation to make such payments shall constitute a current liability of the
obligor under GAAP, (b) all Capitalized Rentals of such Person, and (c) all
Guaranties by such Person of Funded Debt of others.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

 

(A)                                  TO PURCHASE SUCH INDEBTEDNESS OR OBLIGATION
OR ANY PROPERTY CONSTITUTING SECURITY THEREFOR;

 

(B)                                 TO ADVANCE OR SUPPLY FUNDS (I) FOR THE
PURCHASE OR PAYMENT OF SUCH INDEBTEDNESS OR OBLIGATION, OR (II) TO MAINTAIN ANY
WORKING CAPITAL OR OTHER BALANCE SHEET

 

8

--------------------------------------------------------------------------------


 

CONDITION OR ANY INCOME STATEMENT CONDITION OF ANY OTHER PERSON OR OTHERWISE TO
ADVANCE OR MAKE AVAILABLE FUNDS FOR THE PURCHASE OR PAYMENT OF SUCH INDEBTEDNESS
OR OBLIGATION;

 

(C)                                  TO LEASE PROPERTIES OR TO PURCHASE
PROPERTIES OR SERVICES PRIMARILY FOR THE PURPOSE OF ASSURING THE OWNER OF SUCH
INDEBTEDNESS OR OBLIGATION OF THE ABILITY OF ANY OTHER PERSON TO MAKE PAYMENT OF
THE INDEBTEDNESS OR OBLIGATION; OR

 

(D)                                 OTHERWISE TO ASSURE THE OWNER OF SUCH
INDEBTEDNESS OR OBLIGATION AGAINST LOSS IN RESPECT THEREOF.

 

Without limiting the foregoing, in any computation of the Indebtedness or other
liabilities of the obligor under any Guarantee, the Indebtedness or other
obligations that are the subject of such Guarantee shall be assumed to be direct
obligations of such obligor.

 

“Guarantor” means each domestic Restricted Subsidiary now existing or hereafter
created, and executing and delivering a Guarantee of the Obligations in the form
of Exhibit D, but which in any event shall encompass domestic Restricted
Subsidiaries representing at all times not less than 85% of total assets and
Consolidated EBITDA (computed for the Borrower and its domestic Restricted
Subsidiaries) of the Borrower and all its domestic Restricted Subsidiaries.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” with respect to any Person means, at any time, without
duplication:

 

(A)                                  ITS LIABILITIES FOR BORROWED MONEY,
INCLUDING, WITHOUT LIMITATION, DEFERRED PAYMENTS, AND ITS REDEMPTION OBLIGATIONS
IN RESPECT OF MANDATORILY REDEEMABLE PREFERRED STOCK;

 

(B)                                 ITS LIABILITIES FOR THE DEFERRED PURCHASE
PRICE OF PROPERTY ACQUIRED BY SUCH PERSON (EXCLUDING ACCOUNTS PAYABLE ARISING IN
THE ORDINARY COURSE OF BUSINESS BUT INCLUDING ALL LIABILITIES CREATED OR ARISING
UNDER ANY CONDITIONAL SALE OR OTHER TITLE RETENTION AGREEMENT WITH RESPECT TO
ANY SUCH PROPERTY);

 

(C)                                  ALL LIABILITIES APPEARING ON ITS BALANCE
SHEET IN ACCORDANCE WITH GAAP IN RESPECT OF CAPITAL LEASES;

 

(D)                                 ALL LIABILITIES FOR BORROWED MONEY SECURED
BY ANY LIEN WITH RESPECT TO ANY PROPERTY OWNED BY SUCH PERSON (WHETHER OR NOT IT
HAS ASSUMED OR OTHERWISE BECOME LIABLE FOR SUCH LIABILITIES);

 

(E)                                  ALL ITS LIABILITIES IN RESPECT OF LETTERS
OF CREDIT OR INSTRUMENTS SERVING A SIMILAR FUNCTION ISSUED OR ACCEPTED FOR ITS
ACCOUNT BY BANKS AND OTHER FINANCIAL

 

9

--------------------------------------------------------------------------------


 

INSTITUTIONS, WHETHER OR NOT REPRESENTING OBLIGATIONS FOR BORROWED MONEY, BUT
EXCLUDING ANY COMMERCIAL LETTER OF CREDIT ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS BY ANY SUCH BANK OR OTHER FINANCIAL INSTITUTION RELATING TO THE EXPORT
OR IMPORT OF PROPERTIES OR ANY LETTER OF CREDIT ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS BY ANY SUCH BANK OR OTHER FINANCIAL INSTITUTION RELATING TO
THE PERFORMANCE BY SUCH PERSON OF ITS OBLIGATIONS UNDER ANY CONTRACT OR
AGREEMENT (OTHER THAN ANY NOTE, CREDIT, LOAN OR OTHER FINANCIAL INSTRUMENT OR
LIKE AGREEMENT);

 

(F)                                    SWAPS OF SUCH PERSON; AND

 

(G)                                 ANY GUARANTEE OF SUCH PERSON WITH RESPECT TO
LIABILITIES OF A TYPE DESCRIBED IN ANY OF CLAUSES (A) THROUGH (F) HEREOF.

 

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first day of each January, April, July and October,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder.  The Issuing Bank may, in its discretion, arrange
for one or more

 

10

--------------------------------------------------------------------------------


 

Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
pro rata (based on its Revolving Loan Commitment) share of the total LC Exposure
at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
include the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate of dollar deposits with the
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and including but not limited to
the security interest lien arising from a mortgage, encumbrance, pledge,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes.  The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights-of-way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances (including, with respect to
stock, stockholder agreements, voting trust agreements, buy-back agreements and
all similar arrangements) affecting property.  For the purposes of this
Agreement, the Borrower or a Subsidiary shall be deemed to be the owner of any
property which it has acquired or holds subject to a conditional sale agreement,
Capital Lease or other arrangement pursuant to which title to the property has
been retained by or vested in some other Person for security purposes and such
retention or vesting shall constitute a Lien.

 

11

--------------------------------------------------------------------------------


 

“Long-Term Lease” means any lease of real or personal property (other than a
Capital Lease) having an original term, including any period for which the lease
may be renewed or extended at the option of the lessor, of more than three
years.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole, (b) the ability of the Borrower or any Guarantor to perform
any of its obligations under this Agreement and the other Financing Documents,
taken as a whole, (c) the validity or enforceability of any of the Financing
documents, or (d) the rights of or benefits available to the Lenders or the
Administrative Agent under this Agreement and the other Financing Documents,
taken as a whole.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swaps, of any one or more of the Borrower
or any Restricted Subsidiary or Guarantor in an aggregate principal amount
exceeding $2,500,000.

 

“Maturity Date” means March 10, 2010.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Note” means any of the promissory notes executed pursuant to Section 2.09(e),
as amended, modified, supplemented, renewed or extended from time to time.

 

“Obligations” means all liabilities and obligations of Borrower, whether now
existing or hereafter incurred, created or arising and whether direct or
indirect, absolute or contingent, due or to become due, arising out of or in
connection with this Agreement, including, without limitation, all principal of
and interest on the Loans, all fees, expenses, indemnities and other amounts
payable by the Borrower under this Agreement or any other Financing Document
(including interest accruing after the filing of a petition or commencement of a
case by or with respect to the Borrower seeking relief under any applicable
federal and state laws pertaining to bankruptcy, reorganization, arrangement,
moratorium, readjustment of debts, dissolution, liquidation or other debtor
relief, specifically including, without limitation, the Bankruptcy Code and any
fraudulent transfer and fraudulent conveyance laws, whether or not the claim for
such interest is allowed in such proceeding).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Participant” has the meaning assigned to such term in Section 9.04 hereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

12

--------------------------------------------------------------------------------


 

“Permits” has the meaning assigned to such term in Section 3.08(i) hereof.

 

“Permitted Acquisition” means the acquisition of all or substantially all of the
assets, all or a substantial part of, a business, division, brand or product
line, or all or substantially all of the stock of any Person (such Person being
the “Target”) that is engaged in a line of business which is substantially
related to that of the Borrower and with respect to which:

 

(A)                                  SUCH ACQUISITION WAS APPROVED BY EACH
PERSON’S (INCLUDING THE TARGET’S) BOARD OF DIRECTORS (OR OTHER SIMILAR GOVERNING
BODY);

 

(B)                                 AT THE TIME OF SUCH PROPOSED ACQUISITION AND
IMMEDIATELY AFTER GIVING EFFECT THERETO, NO DEFAULT WOULD EXIST;

 

(C)                                  THE TOTAL CONSIDERATION, (INCLUDING,
WITHOUT LIMITATION AND WITHOUT DUPLICATION, ASSUMED INDEBTEDNESS OR PREFERRED
STOCK, EARNOUTS, PURCHASE PRICE ADJUSTMENTS, CASH (INCLUDING AS TO ANY NON-CASH
PORTION, CASH WHEN SUBSEQUENTLY PAID), SECURITIES OR OTHER PROPERTY AND AS
ESTIMATED FOR ANY NON-CASH PORTION IN THE GOOD-FAITH JUDGMENT OF THE BOARD OF
DIRECTORS OF THE BORROWER) BEING PAID DOES NOT EXCEED $20,000,000 OR IF THE
TOTAL CONSIDERATION EXCEEDS $20,000,000, THEN ONLY IF (I) IT IS DEMONSTRATED TO
THE ADMINISTRATIVE AGENT’S REASONABLE SATISFACTION THAT SUCH ACQUISITION COULD
REASONABLY BE EXPECTED TO MAKE A POSITIVE CONTRIBUTION TO THE BORROWER’S NET
PROFITS, (II) THE CONTINGENT LIABILITIES AND ENVIRONMENTAL MATTERS WITH RESPECT
TO SUCH ACQUISITION ARE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND
(III) IMMEDIATELY AFTER GIVING EFFECT TO ANY SUCH ACQUISITION, THE BORROWER
SHALL BE IN COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN SECTIONS 6.01
THROUGH 6.05, INCLUSIVE, AND SECTION 6.10, ON A PRO FORMA BASIS (ALL SUCH
COMPLIANCE TO BE CONFIRMED BY AN OFFICER’S CERTIFICATE IN A FORM SATISFACTORY TO
THE ADMINISTRATIVE AGENT); AND

 

(D)                                 THE BORROWER SHALL HAVE GIVEN THE
ADMINISTRATIVE AGENT FIFTEEN (15) DAYS’ PRIOR WRITTEN NOTICE, TOGETHER WITH ALL
INSTRUMENTS, DOCUMENTS, CERTIFICATES, LIEN SEARCHES, RESOLUTIONS AND OPINIONS
(TO THE EXTENT THE BORROWER RECEIVES (OR PROVIDES) RESOLUTIONS OR OPINIONS FROM
(OR TO) THE APPLICABLE TARGET) DELIVERED TO OR BY THE BORROWER OR A RESTRICTED
SUBSIDIARY AND SUCH OTHER INFORMATION WHICH THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST IN CONNECTION WITH ANY SUCH PROPOSED ACQUISITION.

 

For purposes hereof, “pro forma basis” shall mean the recalculation of the
applicable financial covenants as if the proposed Target (or the business
related to the assets to be acquired from the proposed Target) were consolidated
with the Borrower for the twelve months immediately preceding the date of such
acquisition, with any Indebtedness of such acquired person which is retired in
connection with such acquisition to be excluded from such calculations and
deemed to have been retired as of the first day of such applicable period, with
income statement items and other balance sheet items (whether positive or
negative) attributable to such acquired person to be included in such pro forma
calculations to the extent relating to any such applicable period and with such
other adjustments as may be approved by the Administrative Agent.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

13

--------------------------------------------------------------------------------


 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Preferred Stock” means any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Register” has the meaning set forth in Section 9.04.

 

“Regulation U” means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Rentals” means and include as of the date of any determination thereof all
fixed payments (including as such all payments which the lessee is obligated to
make to the lessor on termination of the lease or surrender of the property)
payable by the Borrower or a Restricted Subsidiary, as lessee or sublessee under
a lease of real or personal property, but shall be exclusive of any amounts
required to be paid by the Borrower or a Restricted Subsidiary (whether or not
designated as rents or additional rents) on account of maintenance, repairs,
insurance, taxes and similar charges.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposure
and unused Commitments representing at least 51% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time, all after giving
effect to the terms of Section 2.17(e).

 

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Borrower with responsibility for the administration of the relevant
portion of this Agreement.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.

 

14

--------------------------------------------------------------------------------


 

“Restricted Subsidiary” means any Subsidiary (a) of which more than 80% (by
number of votes) of the Equity Interests with voting power is beneficially
owned, directly or indirectly, by the Borrower and (b) if applicable, as so
designated within the limitations of Section 6.07.

 

“Revolving Credit Commitment Fee” has the meaning set forth in Section 2.11(a).

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.03.

 

“Revolving Loan Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans and to acquire participations in Letters
of Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) increased pursuant to Section 2.08(d), (b) reduced
from time to time pursuant to Section 2.08(b) and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04.  The initial amount of each Lender’s Revolving Loan Commitment is
set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Revolving Loan Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Revolving Loan
Commitments is $150,000,000.  Effective upon the assignment of an interest
pursuant to Section 9.04, Schedule 2.01 may be amended by the Administrative
Agent to reflect such assignment.

 

“Sale and Leaseback Transaction” shall have the meaning ascribed thereto in
Section 6.04.

 

“SEC” is defined in Section 5.01(a);

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Senior Financial Officer” means the chief financial officer, principal
accounting officer or treasurer of the Borrower.

 

“Senior Funded Debt” means all Funded Debt of the Borrower which is not
expressed to be subordinate or junior in rank to any other Funded Debt of the
Borrower.

 

“Senior Note Agreement” means the Note Purchase Agreement dated as of
November 1, 1998 between the Borrower and the note purchasers described therein.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such

 

15

--------------------------------------------------------------------------------


 

reserve percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Borrower.

 

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency; provided that Swaps entered into by such Person in the ordinary
course of business for the sole purpose of managing or hedging risk shall not be
deemed or construed to constitute Indebtedness within the terms of this
Agreement.  Without limiting the foregoing, the amount of the obligation under
any Swap shall be the amount determined in respect thereof as of the end of the
then most recently ended fiscal quarter of such Person, based on the assumption
that such Swap had terminated at the end of such fiscal quarter, and in making
such determination, if any agreement relating to such Swap provides for the
netting of amounts payable by and to such Person thereunder or if any such
agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its pro rata (based on its Revolving Loan Commitment) share
of the total Swingline Exposure at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A. in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

 

16

--------------------------------------------------------------------------------


 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unrestricted Subsidiary” means any Subsidiary which is not a Restricted
Subsidiary and, if applicable, as has been designated as such within the
limitations of Section 6.07.

 

“Wholly-owned Restricted Subsidiary” means, at any time, any Restricted
Subsidiary one hundred percent (100%) of all of the Equity Interests (except
directors’ qualifying shares) and voting interests of which are owned by any one
or more of the Borrower and the Borrower’s other Wholly-owned Restricted
Subsidiaries at such time.

 

“Wholly-owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the Equity Interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Borrower and the
Borrower’s other Wholly-owned Subsidiaries at such time.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02.                             Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., a “Revolving Loan” or by Type (e.g., a “Eurodollar
Loan”) or by Class and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings
also may be classified and referred to by Class (e.g., a “Revolving Borrowing”)
or by Type (e.g., an “ABR Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

 

Section 1.03.                             Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof’ and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

17

--------------------------------------------------------------------------------


 

Section 1.04.                             Accounting Terms; GAAP.  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  In calculating compliance with any of the financial covenants (and
related definitions), any amounts taken into account in making such calculations
that were paid, incurred or accrued in violation of any provision of this
Agreement shall be added back or deducted, as applicable, in order to determine
compliance with such covenants.

 

ARTICLE II

 

The Credits

 

Section 2.01.                             Commitments.  Subject to the terms and
conditions set forth herein, each Lender agrees to make Revolving Loans to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Loan Commitment.  Subject to the foregoing and
within the foregoing limits, the Borrower may borrow, repay (or prepay) and
reborrow Revolving Loans, on and after the date hereof through the Availability
Period, subject to the terms, provisions and limitations set forth herein,
including, without limitation, the requirement that no Revolving Loan shall be
made hereunder if the amount thereof exceeds the Availability outstanding at
such time (in each case, after giving effect to the applications of the proceeds
of such Revolving Loan).

 

Section 2.02.                             Loans and Borrowings.  (a)  Each Loan
shall be made as part of a Borrowing consisting of Revolving Loans made by the
Lenders ratably in accordance with their respective Revolving Loan Commitments. 
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Revolving Loan Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 


(B)                                 SUBJECT TO SECTIONS 2.07(E) AND 2.13, EACH
BORROWING SHALL BE COMPRISED ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS THE
BORROWER MAY REQUEST IN ACCORDANCE HEREWITH.  EACH SWINGLINE LOAN SHALL BE AN
ABR LOAN.  EACH LENDER AT ITS OPTION MAY MAKE ANY EURODOLLAR LOAN BY CAUSING ANY
DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN;
PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE
BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 

18

--------------------------------------------------------------------------------


 


(C)                                  AT THE COMMENCEMENT OF EACH INTEREST PERIOD
FOR ANY EURODOLLAR REVOLVING BORROWING, SUCH BORROWING SHALL BE IN A MINIMUM
AMOUNT OF $5,000,000 AND AN AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF
$100,000.  AT THE TIME THAT EACH ABR REVOLVING BORROWING IS MADE, SUCH BORROWING
SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $100,000 AND NOT
LESS THAN $5,000,000; PROVIDED THAT AN ABR REVOLVING BORROWING MAY BE IN AN
AGGREGATE AMOUNT THAT IS EQUAL TO THE ENTIRE UNUSED BALANCE OF THE TOTAL
REVOLVING LOAN COMMITMENTS.  BORROWINGS OF MORE THAN ONE TYPE AND CLASS MAY BE
OUTSTANDING AT THE SAME TIME; PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE
THAN A TOTAL OF FIVE (5) EURODOLLAR REVOLVING BORROWINGS OUTSTANDING.


 


(D)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE BORROWER SHALL NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT
OR CONTINUE, ANY BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO
WOULD END AFTER THE MATURITY DATE.


 

Section 2.03.                             Requests for Borrowings.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request by
writing, facsimile or telephone (a) in the case of a Eurodollar Borrowing, not
later than 1:00 pm, New York City time, three Business Days before the date of
the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
1:00 pm (or 10:00 am, if financing the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) hereof), New York City time, on the same
Business Day of the proposed Borrowing.  Each such Borrowing Request shall be
irrevocable and if given by telephone shall be confirmed promptly by writing or
fax to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by an authorized signer of the
Borrower.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

(A)                                  THE AGGREGATE AMOUNT OF THE REQUESTED
BORROWING;

 

(B)                                 THE DATE OF SUCH BORROWING, WHICH SHALL BE A
BUSINESS DAY;

 

(C)                                  WHETHER SUCH BORROWING IS TO BE AN ABR
BORROWING OR A EURODOLLAR BORROWING;

 

(D)                                 IN THE CASE OF A EURODOLLAR BORROWING, THE
INITIAL INTEREST PERIOD TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD
CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”; AND

 

(E)                                  THE LOCATION AND NUMBER OF THE BORROWER’S
ACCOUNT TO WHICH FUNDS ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE
REQUIREMENTS OF SECTION 2.04.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

 

19

--------------------------------------------------------------------------------


 

Section 2.04.                             Swingline Loans.  (a)  Subject to the
terms and conditions set forth herein, the Swingline Lender agrees to make
Swingline Loans to the Borrower from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $10,000,000 or (ii) Availability being less than zero; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

 


(B)                                 TO REQUEST A SWINGLINE LOAN, THE BORROWER
SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE (CONFIRMED BY
TELECOPY), NOT LATER THAN 1:00 PM, NEW YORK CITY TIME, ON THE DAY OF A PROPOSED
SWINGLINE LOAN.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE
REQUESTED DATE (WHICH SHALL BE A BUSINESS DAY) AND AMOUNT OF THE REQUESTED
SWINGLINE LOAN.  THE ADMINISTRATIVE AGENT WILL PROMPTLY ADVISE THE SWINGLINE
LENDER OF ANY SUCH NOTICE RECEIVED FROM THE BORROWER.  THE SWINGLINE LENDER
SHALL MAKE EACH SWINGLINE LOAN AVAILABLE TO THE BORROWER BY MEANS OF A CREDIT TO
THE GENERAL DEPOSIT ACCOUNT OF THE BORROWER WITH THE SWINGLINE LENDER (OR, IN
THE CASE OF A SWINGLINE LOAN MADE TO FINANCE THE REIMBURSEMENT OF AN LC
DISBURSEMENT AS PROVIDED IN SECTION 2.05(E), BY REMITTANCE TO THE ISSUING BANK)
BY 3:00 PM, NEW YORK CITY TIME, ON THE REQUESTED DATE OF SUCH SWINGLINE LOAN.


 


(C)                                  THE SWINGLINE LENDER MAY BY WRITTEN NOTICE
GIVEN TO THE ADMINISTRATIVE AGENT NOT LATER THAN 1:00 PM, NEW YORK CITY TIME, ON
ANY BUSINESS DAY REQUIRE THE LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH BUSINESS
DAY IN ALL OR A PORTION OF THE SWINGLINE LOANS OUTSTANDING.  SUCH NOTICE SHALL
SPECIFY THE AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH LENDERS WILL
PARTICIPATE.  PROMPTLY UPON RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT
WILL GIVE NOTICE THEREOF TO EACH LENDER, SPECIFYING IN SUCH NOTICE SUCH LENDER’S
PRO RATA (BASED ON ITS REVOLVING LOAN COMMITMENT) OF SUCH SWINGLINE LOAN OR
LOANS.  EACH LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON RECEIPT
OF NOTICE AS PROVIDED ABOVE, TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT
OF THE SWINGLINE LENDER, SUCH LENDER’S PRO RATA (BASED ON ITS REVOLVING CREDIT
COMMITMENT) SHARE OF SUCH SWINGLINE LOAN OR LOANS.  EACH LENDER ACKNOWLEDGES AND
AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS PURSUANT
TO THIS PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT
OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL
BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER. 
EACH LENDER SHALL COMPLY WITH ITS OBLIGATION UNDER THIS PARAGRAPH BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN THE SAME MANNER AS PROVIDED IN
SECTION 2.06 WITH RESPECT TO LOANS MADE BY SUCH LENDER (AND SECTION 2.06 SHALL
APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE LENDERS), AND THE
ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE SWINGLINE LENDER THE AMOUNTS SO
RECEIVED BY IT FROM THE LENDERS.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWER OF ANY PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED PURSUANT TO THIS
PARAGRAPH, AND THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE LOAN SHALL BE
MADE TO THE ADMINISTRATIVE AGENT AND NOT TO THE SWINGLINE LENDER.  ANY AMOUNTS
RECEIVED BY THE SWINGLINE LENDER FROM THE BORROWER (OR OTHER PARTY ON BEHALF OF
THE BORROWER) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY THE SWINGLINE
LENDER OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY
REMITTED TO THE ADMINISTRATIVE AGENT; ANY SUCH AMOUNTS RECEIVED BY THE
ADMINISTRATIVE AGENT SHALL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT TO
THE LENDERS THAT SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO THIS

 

20

--------------------------------------------------------------------------------


 


PARAGRAPH AND TO THE SWINGLINE LENDER, AS THEIR INTERESTS MAY APPEAR; PROVIDED
THAT ANY SUCH PAYMENT SO REMITTED SHALL BE REPAID TO THE SWINGLINE LENDER OR TO
THE ADMINISTRATIVE AGENT, AS APPLICABLE, IF AND TO THE EXTENT SUCH PAYMENT IS
REQUIRED TO BE REFUNDED TO THE BORROWER FOR ANY REASON.  THE PURCHASE OF
PARTICIPATIONS IN A SWINGLINE LOAN PURSUANT TO THIS PARAGRAPH SHALL NOT RELIEVE
THE BORROWER OF ANY DEFAULT IN THE PAYMENT THEREOF.


 

Section 2.05.                             Letters of Credit.  (a)  General. 
Subject to the terms and conditions set forth herein, the Borrower may request
the issuance of Letters of Credit for its own account, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 


(B)                                 NOTICE OF ISSUANCE, AMENDMENT, RENEWAL,
EXTENSION; CERTAIN CONDITIONS.  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT
(OR THE AMENDMENT, RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE
BORROWER SHALL HAND DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC
COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING
BANK) TO THE ISSUING BANK AND THE ADMINISTRATIVE AGENT (REASONABLY IN ADVANCE OF
THE REQUESTED DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION) A NOTICE
REQUESTING THE ISSUANCE OF A LETTER OF CREDIT, OR IDENTIFYING THE LETTER OF
CREDIT TO BE AMENDED, RENEWED OR EXTENDED, AND SPECIFYING THE DATE OF ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION (WHICH SHALL BE A BUSINESS DAY), THE DATE ON
WHICH SUCH LETTER OF CREDIT IS TO EXPIRE (WHICH SHALL COMPLY WITH
PARAGRAPH (C) OF THIS SECTION), THE AMOUNT OF SUCH LETTER OF CREDIT, THE NAME
AND ADDRESS OF THE BENEFICIARY THEREOF AND SUCH OTHER INFORMATION AS SHALL BE
NECESSARY TO PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER OF CREDIT.  IF
REQUESTED BY THE ISSUING BANK, THE BORROWER ALSO SHALL SUBMIT A LETTER OF CREDIT
APPLICATION ON THE ISSUING BANK’S STANDARD FORM IN CONNECTION WITH ANY REQUEST
FOR A LETTER OF CREDIT.  A LETTER OF CREDIT SHALL BE ISSUED, AMENDED, RENEWED OR
EXTENDED ONLY IF (AND UPON ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF EACH
LETTER OF CREDIT THE BORROWER SHALL BE DEEMED TO REPRESENT AND WARRANT THAT),
AFTER GIVING EFFECT TO SUCH ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (I) THE LC
EXPOSURE SHALL NOT EXCEED $150,000,000 AND (II) AFTER GIVING EFFECT TO THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, AVAILABILITY
SHALL NOT BE LESS THAN ZERO.


 


(C)                                  EXPIRATION DATE.  EACH LETTER OF CREDIT
SHALL EXPIRE AT OR PRIOR TO THE CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE
ONE YEAR AFTER THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF
ANY RENEWAL OR EXTENSION THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION);
PROVIDED THAT A LETTER OF CREDIT MAY PROVIDE THAT ITS EXPIRATION DATE SHALL BE
AUTOMATICALLY EXTENDED (BUT NOT BEYOND THE DATE SPECIFIED IN CLAUSE (II) BELOW)
TO A DATE NOT MORE THAN ONE YEAR AFTER THE THEN OUTSTANDING EXPIRATION DATE
UNLESS, AT LEAST A SPECIFIED NUMBER OF DAYS PRIOR TO SUCH THEN EXISTING
EXPIRATION DATE, THE ISSUING BANK SHALL HAVE GIVEN THE BENEFICIARY THEREOF
NOTICE, IN A FORM THAT MAY BE SPECIFIED IN SUCH LETTER OF CREDIT, THAT SUCH
EXPIRATION DATE SHALL NOT BE SO EXTENDED, AND (II) A DATE THAT IS NO MORE THAN
SIX MONTHS AFTER THE MATURITY DATE (PROVIDED THAT AT LEAST THIRTY BUSINESS DAYS
PRIOR TO THE MATURITY DATE THE BORROWER HAS DEPOSITED WITH THE ADMINISTRATIVE
AGENT CASH COLLATERAL IN AN AMOUNT EQUAL TO THE APPLICABLE LC EXPOSURE).

 

21

--------------------------------------------------------------------------------


 


(D)                                 PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER
OF CREDIT (OR AN AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF)
AND WITHOUT ANY FURTHER ACTION ON THE PART OF THE ISSUING BANK OR THE LENDERS,
THE ISSUING BANK HEREBY GRANTS TO EACH LENDER, AND EACH LENDER HEREBY ACQUIRES
FROM THE ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL TO SUCH
LENDER’S PRO RATA (BASED ON ITS REVOLVING LOAN COMMITMENT) PORTION OF THE
AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT.  IN
CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, EACH LENDER HEREBY ABSOLUTELY
AND UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT
OF THE ISSUING BANK, SUCH LENDER’S PRO RATA (BASED ON ITS REVOLVING CREDIT
COMMITMENT) PORTION OF EACH LC DISBURSEMENT MADE BY THE ISSUING BANK AND NOT
REIMBURSED BY THE BORROWER ON THE DATE DUE AS PROVIDED IN PARAGRAPH (E) OF THIS
SECTION, OR OF ANY REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO THE BORROWER
FOR ANY REASON.  EACH LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO
ACQUIRE PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF
CREDIT IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


 


(E)                                  REIMBURSEMENT.  IF THE ISSUING BANK SHALL
MAKE ANY LC DISBURSEMENT IN RESPECT OF A LETTER OF CREDIT, THE BORROWER SHALL
REIMBURSE SUCH LC DISBURSEMENT BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT
EQUAL TO SUCH LC DISBURSEMENT NOT LATER THAN 3:00 PM, NEW YORK CITY TIME, ON THE
DATE THAT SUCH LC DISBURSEMENT IS MADE, IF THE BORROWER SHALL HAVE RECEIVED
NOTICE OF SUCH LC DISBURSEMENT PRIOR TO 1:00 PM, NEW YORK CITY TIME, ON SUCH
DATE, OR, IF SUCH NOTICE HAS NOT BEEN RECEIVED BY THE BORROWER PRIOR TO SUCH
TIME ON SUCH DATE, THEN NOT LATER THAN 2:00 PM, NEW YORK CITY TIME, ON (I) THE
BUSINESS DAY THAT THE BORROWER RECEIVES SUCH NOTICE, IF SUCH NOTICE IS RECEIVED
PRIOR TO 1:00 PM, NEW YORK CITY TIME, ON THE DAY OF RECEIPT, OR (II) THE
BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY THAT THE BORROWER RECEIVES SUCH
NOTICE, IF SUCH NOTICE IS NOT RECEIVED PRIOR TO SUCH TIME ON THE DATE OF
RECEIPT; PROVIDED THAT, IF SUCH LC DISBURSEMENT IS NOT LESS THAN $100,000, THE
BORROWER MAY, SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH HEREIN, REQUEST
IN ACCORDANCE WITH SECTION 2.03 OR 2.04 THAT SUCH PAYMENT BE FINANCED WITH AN
ABR REVOLVING BORROWING OR SWINGLINE LOAN IN AN EQUIVALENT AMOUNT AND, TO THE
EXTENT SO FINANCED, THE BORROWER’S OBLIGATION TO MAKE SUCH PAYMENT SHALL BE
DISCHARGED AND REPLACED BY THE RESULTING ABR REVOLVING BORROWING OR SWINGLINE
LOAN.  IF THE BORROWER FAILS TO MAKE SUCH PAYMENT WHEN DUE, THE ADMINISTRATIVE
AGENT SHALL NOTIFY EACH LENDER OF THE APPLICABLE LC DISBURSEMENT, THE PAYMENT
THEN DUE FROM THE BORROWER IN RESPECT THEREOF AND SUCH LENDER’S PRO RATA (BASED
ON ITS REVOLVING LOAN COMMITMENT) PORTION THEREOF.  PROMPTLY FOLLOWING RECEIPT
OF SUCH NOTICE, EACH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT ITS PRO RATA
(BASED ON ITS REVOLVING CREDIT COMMITMENT) PORTION OF THE PAYMENT THEN DUE FROM
THE BORROWER, IN THE SAME MANNER AS PROVIDED IN SECTION 2.06 WITH RESPECT TO
LOANS MADE BY SUCH LENDER (AND SECTION 2.06 SHALL APPLY, MUTATIS MUTANDIS, TO
THE PAYMENT OBLIGATIONS OF THE LENDERS), AND THE ADMINISTRATIVE AGENT SHALL
PROMPTLY PAY TO THE ISSUING BANK THE AMOUNTS SO RECEIVED BY IT FROM THE
LENDERS.  PROMPTLY FOLLOWING RECEIPT BY THE ADMINISTRATIVE AGENT OF ANY PAYMENT
FROM THE BORROWER PURSUANT TO THIS PARAGRAPH, THE ADMINISTRATIVE AGENT SHALL
DISTRIBUTE SUCH PAYMENT TO THE ISSUING BANK OR, TO THE EXTENT THAT LENDERS HAVE
MADE PAYMENTS PURSUANT TO THIS PARAGRAPH TO REIMBURSE THE ISSUING BANK, THEN TO
SUCH LENDERS AND THE ISSUING BANK AS THEIR INTERESTS MAY APPEAR.  ANY PAYMENT
MADE BY A LENDER PURSUANT TO THIS PARAGRAPH TO REIMBURSE THE ISSUING BANK FOR
ANY LC DISBURSEMENT (OTHER THAN THE FUNDING OF ABR REVOLVING LOANS AS

 

22

--------------------------------------------------------------------------------


 


CONTEMPLATED ABOVE) SHALL NOT CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE
BORROWER OF ITS OBLIGATION TO REIMBURSE SUCH LC DISBURSEMENT.


 


(F)                                    OBLIGATIONS ABSOLUTE.  THE BORROWER’S
OBLIGATION TO REIMBURSE LC DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS
SECTION SHALL, TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, BE
ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES
WHATSOEVER AND IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY
LETTER OF CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN, (II) ANY
DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED,
FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT (OTHER THAN UNDER CIRCUMSTANCES WHICH CONSTITUTE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE ISSUING BANK AS FINALLY
DETERMINED BY A COURT OF COMPETENT JURISDICTION), (III) PAYMENT OF THE ISSUING
BANK UNDER A LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT
THAT DOES NOT COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT (OTHER THAN UNDER
CIRCUMSTANCES WHICH CONSTITUTE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE
PART OF THE ISSUING BANK AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION), OR (IV) ANY OTHER EVENT OR CIRCUMSTANCE WHATSOEVER, WHETHER OR
NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR THE PROVISIONS OF THIS
SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR PROVIDE A RIGHT OF
SETOFF AGAINST, THE BORROWER’S OBLIGATIONS HEREUNDER.  NEITHER THE
ADMINISTRATIVE AGENT, THE LENDERS NOR THE ISSUING BANK, NOR ANY OF THEIR RELATED
PARTIES, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF OR IN
CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY PAYMENT
OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE
CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR, OMISSION,
INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR
OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY
DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF
TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE
ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE
ISSUING BANK FROM LIABILITY TO THE BORROWER TO THE EXTENT OF ANY DIRECT DAMAGES
(AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY
WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY
THE BORROWER THAT ARE CAUSED BY THE ISSUING BANK’S FAILURE TO EXERCISE CARE WHEN
DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF
CREDIT COMPLY WITH THE TERMS THEREOF.  THE PARTIES HERETO EXPRESSLY AGREE THAT,
IN THE ABSENCE OF GROSS NEGLIGENCE OR WILFUL MISCONDUCT ON THE PART OF THE
ISSUING BANK (AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION), THE
ISSUING BANK SHALL BE DEEMED TO HAVE EXERCISED CARE IN EACH SUCH DETERMINATION. 
IN FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE
PARTIES AGREE THAT, WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR
FACE TO BE IN COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, THE ISSUING BANK
MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS
WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH
DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE TERMS OF SUCH
LETTER OF CREDIT.


 


(G)                                 DISBURSEMENT PROCEDURES.  THE ISSUING BANK
SHALL, PROMPTLY FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING
TO REPRESENT A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT.  THE ISSUING BANK
SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND THE BORROWER BY TELEPHONE
(CONFIRMED BY TELECOPY) OF SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK
HAS MADE OR WILL MAKE AN LC DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE

 

23

--------------------------------------------------------------------------------


 


TO GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE BORROWER OF ITS
OBLIGATION TO REIMBURSE THE ISSUING BANK AND THE LENDERS WITH RESPECT TO ANY
SUCH LC DISBURSEMENT.


 


(H)                                 INTERIM INTEREST.  IF THE ISSUING BANK SHALL
MAKE ANY LC DISBURSEMENT, THEN, UNLESS THE BORROWER SHALL REIMBURSE SUCH LC
DISBURSEMENT IN FULL ON THE DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT
THEREOF SHALL BEAR INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC
DISBURSEMENT IS MADE TO BUT EXCLUDING THE DATE THAT THE BORROWER REIMBURSES SUCH
LC DISBURSEMENT, AT THE RATE PER ANNUM THEN APPLICABLE TO ABR REVOLVING LOANS;
PROVIDED THAT, IF THE BORROWER FAILS TO REIMBURSE SUCH LC DISBURSEMENT WHEN DUE
PURSUANT TO PARAGRAPH (E) OF THIS SECTION, THEN SECTION 2.12(C) SHALL APPLY. 
INTEREST ACCRUED PURSUANT TO THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE
ISSUING BANK, EXCEPT THAT INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY
ANY LENDER PURSUANT TO PARAGRAPH (C) OF THIS SECTION TO REIMBURSE THE ISSUING
BANK SHALL BE FOR THE ACCOUNT OF SUCH LENDER TO THE EXTENT OF SUCH PAYMENT.


 

Section 2.06.                             Funding of Borrowings.  (a)  Each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds by 2:00 pm, New York
City time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders.  The Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amount so
received, in like funds, to an account maintained with Union Bank of California
or such other deposit taking financial institution as the Borrower may designate
to the Administrative Agent upon not less than three Business Days’ prior
notice; provided that Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

 


(B)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM A LENDER PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT
SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S
SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER
HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF
THIS SECTION AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE
BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT
MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE
AGENT, THEN THE APPLICABLE LENDER AND THE BORROWER SEVERALLY AGREE TO PAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT WITH INTEREST
THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE
TO THE BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE
AGENT, AT (I) IN THE CASE OF SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS
EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION OR (II) IN THE CASE OF THE
BORROWER, THE INTEREST RATE APPLICABLE TO ABR LOANS.  IF SUCH LENDER PAYS SUCH
AMOUNT TO THE ADMINISTRATIVE AGENT, THEN THE BORROWER SHALL BE RELIEVED OF ITS
OBLIGATION TO PAY THE CORRESPONDING AMOUNT TO THE ADMINISTRATIVE AGENT AND SUCH
AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING.


 

Section 2.07.                             Interest Elections.  (a)  Any
Borrowing on the Effective Date shall be at the Alternate Base Rate and
thereafter shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  The Borrower may elect to
convert such

 

24

--------------------------------------------------------------------------------


 

Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Loans, which may
not be converted or continued.

 


(B)                                 TO MAKE AN ELECTION PURSUANT TO THIS
SECTION, THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION IN
WRITING OR BY FACSIMILE TRANSMISSION OR BY TELEPHONE (CONFIRMED IN WRITING OR BY
FAX) BY THE TIME THAT A BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION 2.03
IF THE BORROWER WERE REQUESTING A BORROWING OF THE TYPE RESULTING FROM SUCH
ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH
TELEPHONIC INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED
PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN
INTEREST ELECTION REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND
SIGNED BY THE BORROWER.


 


(C)                                  EACH TELEPHONIC AND WRITTEN INTEREST
ELECTION REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH
SECTION 2.02;


 

(I)                                     THE BORROWING TO WHICH SUCH INTEREST
ELECTION REQUEST APPLIES AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH
RESPECT TO DIFFERENT PORTIONS THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO
EACH RESULTING BORROWING (IN WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT
TO CLAUSES (III) AND (IV) BELOW SHALL BE SPECIFIED FOR EACH RESULTING
BORROWING);

 

(II)                                  THE EFFECTIVE DATE OF THE ELECTION MADE
PURSUANT TO SUCH INTEREST ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)                               WHETHER THE RESULTING BORROWING IS TO BE AN
ABR BORROWING OR A EURODOLLAR BORROWING; AND

 

(IV)                              IF THE RESULTING BORROWING IS A EURODOLLAR
BORROWING, THE INTEREST PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO
SUCH ELECTION, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE
TERM “INTEREST PERIOD”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 


(D)                                 PROMPTLY FOLLOWING RECEIPT OF AN INTEREST
ELECTION REQUEST, THE ADMINISTRATIVE AGENT SHALL ADVISE EACH APPLICABLE LENDER
OF THE DETAILS THEREOF AND OF SUCH LENDER’S PORTION OF EACH RESULTING BORROWING.


 


(E)                                  IF THE BORROWER FAILS TO DELIVER A TIMELY
INTEREST ELECTION REQUEST WITH RESPECT TO A EURODOLLAR BORROWING PRIOR TO THE
END OF THE INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS
REPAID AS PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING
SHALL BE CONVERTED TO AN ABR BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION

 

25

--------------------------------------------------------------------------------


 


HEREOF, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE
ADMINISTRATIVE AGENT, AT THE REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES
BORROWER, THEN, SO LONG AS AN EVENT OF DEFAULT IS CONTINUING (I) NO REQUEST MAY
BE MADE FOR A EURODOLLAR BORROWING AND NO OUTSTANDING BORROWING MAY BE CONVERTED
TO OR CONTINUED AS A EURODOLLAR BORROWING AND (II) EACH EURODOLLAR BORROWING,
UNLESS REPAID AS PROVIDED HEREIN, SHALL BE CONVERTED TO AN ABR BORROWING AT THE
END OF THE INTEREST PERIOD APPLICABLE THERETO.


 

Section 2.08.                             Termination, Reduction and Increase of
Commitments.  (a)  Unless previously terminated, the Revolving Loan Commitments
shall terminate on the Maturity Date.

 


(B)                                 THE BORROWER MAY AT ANY TIME TERMINATE, OR
FROM TIME TO TIME REDUCE, THE REVOLVING LOAN COMMITMENTS; PROVIDED THAT EACH
REDUCTION OF THE REVOLVING LOAN COMMITMENTS SHALL BE IN AN AMOUNT THAT IS AN
INTEGRAL MULTIPLE OF $100,000 AND NOT LESS THAN $5,000,000.


 


(C)                                  THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF ANY ELECTION TO TERMINATE OR REDUCE THE REVOLVING LOAN
COMMITMENTS UNDER PARAGRAPH (B) OF THIS SECTION AT LEAST THREE BUSINESS DAYS
PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION, SPECIFYING SUCH
ELECTION AND THE EFFECTIVE DATE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY
NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE APPLICABLE LENDERS OF THE
CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE BORROWER PURSUANT TO THIS
SECTION SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE OF TERMINATION OF THE
REVOLVING LOAN COMMITMENTS DELIVERED BY THE BORROWER MAY STATE THAT SUCH NOTICE
IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN WHICH CASE
SUCH NOTICE MAY BE REVOKED BY THE BORROWER (BY NOTICE TO THE ADMINISTRATIVE
AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH CONDITION IS NOT
SATISFIED.  ANY TERMINATION OR REDUCTION OF THE REVOLVING LOAN COMMITMENTS SHALL
BE PERMANENT.  EACH REDUCTION OF THE REVOLVING LOAN COMMITMENTS SHALL BE MADE
RATABLY AMONG THE LENDERS WITH REVOLVING LOAN COMMITMENTS IN ACCORDANCE WITH
THEIR RESPECTIVE REVOLVING LOAN COMMITMENTS.


 


(D)                                 THE BORROWER MAY AT ANY TIME PRIOR TO THE
FOURTH ANNIVERSARY OF THE EFFECTIVE DATE, BY WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT, AND WITH THE CONSENT OF THE REQUIRED LENDERS, REQUEST THAT
THE ADMINISTRATIVE AGENT INCREASE THE TOTAL REVOLVING LOAN COMMITMENTS (A
“REVOLVER INCREASE”) BY (I) ADDING ONE OR MORE NEW LENDERS TO THE REVOLVING
CREDIT FACILITY UNDER THIS AGREEMENT (EACH A “NEW LENDER”) WHO WISH TO
PARTICIPATE IN SUCH REVOLVER INCREASE AND/OR (II) INCREASING THE REVOLVING LOAN
COMMITMENTS OF ONE OR MORE LENDERS PARTY TO THIS AGREEMENT WHO WISH TO
PARTICIPATE IN SUCH REVOLVER INCREASE; PROVIDED, HOWEVER, THAT (W) NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AS OF THE DATE OF SUCH
REQUEST OR AS OF THE EFFECTIVE DATE OF SUCH REVOLVER INCREASE (THE “INCREASE
DATE”) OR SHALL OCCUR AS A RESULT THEREOF, (X) ANY NEW LENDER THAT BECOMES PARTY
TO THIS AGREEMENT PURSUANT TO THIS SECTION 2.08(D) SHALL SATISFY THE
REQUIREMENTS OF SECTION 9.04(B) HEREOF AND SHALL BE ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND CONSENTED TO BY THE BORROWER AND (Y) THE OTHER
CONDITIONS SET FORTH IN THIS SECTION 2.08(E) BELOW ARE SATISFIED.  THE
ADMINISTRATIVE AGENT SHALL USE COMMERCIALLY REASONABLE EFFORTS TO ARRANGE FOR
THE SYNDICATION OF ANY REVOLVER INCREASE.  THE ADMINISTRATIVE AGENT SHALL
PROMPTLY INFORM THE LENDERS OF ANY SUCH REQUEST MADE BY THE BORROWER.  THE
AGGREGATE AMOUNT OF REVOLVER INCREASES SHALL NOT EXCEED $50,000,000 AND NO
SINGLE SUCH REVOLVER INCREASE SHALL BE FOR AN AMOUNT LESS THAN $1,000,000.

 

26

--------------------------------------------------------------------------------


 


(E)                                  ON EACH INCREASE DATE, (I) EACH NEW LENDER
THAT HAS CHOSEN TO PARTICIPATE IN SUCH REVOLVER INCREASE SHALL, SUBJECT TO THE
CONDITIONS SET FORTH IN SECTION 2.08(D) HEREOF, BECOME A LENDER PARTY TO THIS
AGREEMENT AS OF SUCH INCREASE DATE AND SHALL HAVE A REVOLVING LOAN COMMITMENT IN
AN AMOUNT EQUAL TO ITS SHARE OF THE REVOLVER INCREASE AND (II) EACH LENDER THAT
HAS CHOSEN TO INCREASE ITS COMMITMENT PURSUANT TO SECTION 2.08(D) WILL HAVE ITS
REVOLVING LOAN COMMITMENT INCREASED BY THE AMOUNT OF ITS SHARE OF THE REVOLVER
INCREASE AS OF SUCH INCREASE DATE; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE
AGENT SHALL HAVE (Y) RECEIVED FROM THE BORROWER ALL OUT-OF-POCKET COSTS AND
EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH
SUCH REVOLVER INCREASE AND (Z) RECEIVED ON OR BEFORE SUCH INCREASE DATE THE
FOLLOWING, EACH DATED SUCH DATE:


 

(I)                                     CERTIFIED COPIES OF RESOLUTIONS OF THE
GOVERNING BODY OF THE BORROWER APPROVING THE REVOLVER INCREASE AND THE
CORRESPONDING MODIFICATIONS, IF ANY, TO THE FINANCING DOCUMENTS REQUIRED UNDER
SUBCLAUSE (VI) BELOW, TOGETHER WITH A CERTIFICATE OF THE BORROWER CERTIFYING
THAT THERE HAVE BEEN NO CHANGES TO THE CONSTITUTIVE DOCUMENTS OF THE BORROWER
SINCE THE EFFECTIVE DATE, OR IF THERE HAVE BEEN CHANGES, COPIES CERTIFIED BY THE
BORROWER OF ALL SUCH CHANGES;

 

(II)                                  AN ASSUMPTION AGREEMENT FROM EACH NEW
LENDER PARTICIPATING IN THE REVOLVER INCREASE, IF ANY, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT (EACH, AN “ASSUMPTION AGREEMENT”), DULY
EXECUTED BY SUCH NEW LENDER, THE ADMINISTRATIVE AGENT AND THE BORROWER;

 

(III)                               CONFIRMATION FROM EACH LENDER PARTICIPATING
IN THE REVOLVER INCREASE OF THE INCREASE IN THE AMOUNT OF ITS REVOLVING LOAN
COMMITMENT, IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT;

 

(IV)                              A CERTIFICATE OF THE BORROWER CERTIFYING THAT
NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR SHALL
OCCUR AS A RESULT OF SUCH REVOLVER INCREASE;

 

(V)                                 A CERTIFICATE OF THE BORROWER CERTIFYING
THAT THE REPRESENTATIONS AND WARRANTIES MADE BY THE BORROWER HEREIN AND IN THE
OTHER FINANCING DOCUMENTS ARE TRUE AND COMPLETE IN ALL MATERIAL RESPECTS WITH
THE SAME FORCE AND EFFECT AS IF MADE ON AND AS OF SUCH DATE (OR, TO THE EXTENT
ANY SUCH REPRESENTATION OR WARRANTY SPECIFICALLY RELATES TO AN EARLIER DATE,
SUCH REPRESENTATION OR WARRANTY IS TRUE AND COMPLETE IN ALL MATERIAL RESPECTS AS
OF SUCH EARLIER DATE);

 

(VI)                              SUPPLEMENTS OR MODIFICATIONS TO THE FINANCING
DOCUMENTS AND SUCH ADDITIONAL FINANCING DOCUMENTS, INCLUDING ANY NEW NOTES TO
NEW LENDERS AND REPLACEMENT NOTES TO LENDERS THAT AGREE TO PARTICIPATE IN SUCH
REVOLVER INCREASE, THAT THE ADMINISTRATIVE AGENT REASONABLY DEEMS NECESSARY IN
ORDER TO DOCUMENT SUCH REVOLVER INCREASE AND OTHERWISE ASSURE AND GIVE EFFECT TO
THE RIGHTS OF THE ADMINISTRATIVE AGENT AND THE LENDERS IN THE FINANCING
DOCUMENTS; AND

 

27

--------------------------------------------------------------------------------


 

(VII)                           SUCH OTHER DOCUMENTS, INSTRUMENTS AND
INFORMATION AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL SHALL REASONABLY DEEM
NECESSARY IN CONNECTION WITH THE REVOLVER INCREASE.

 


(F)                                    ON EACH INCREASE DATE, UPON FULFILLMENT
OF THE CONDITIONS SET FORTH IN SECTION 2.08(D), THE ADMINISTRATIVE AGENT SHALL
(I) EFFECT A SETTLEMENT OF ALL OUTSTANDING REVOLVING LOANS AMONG THE LENDERS
THAT WILL REFLECT THE ADJUSTMENTS TO THE REVOLVING LOAN COMMITMENTS OF THE
LENDERS AS A RESULT OF THE REVOLVER INCREASE AND (II) NOTIFY THE LENDERS, ANY
NEW LENDERS PARTICIPATING IN THE REVOLVER INCREASE AND THE BORROWER, ON OR
BEFORE 1:00 P.M. (NEW YORK CITY TIME), BY TELECOPIER OR TELEX, OF THE OCCURRENCE
OF THE REVOLVER INCREASE TO BE EFFECTED ON SUCH INCREASE DATE.


 

Section 2.09.                             Repayment of Loans; Evidence of Debt. 
(a)  The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date, and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving Loan
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.

 


(B)                                 EACH LENDER SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF
THE BORROWER TO SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER,
INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER
FROM TIME TO TIME HEREUNDER.


 


(C)                                  THE ADMINISTRATIVE AGENT SHALL MAINTAIN
ACCOUNTS IN WHICH IT SHALL RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER,
THE TYPE THEREOF AND THE INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF
ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE
BORROWER TO EACH LENDER HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY
THE ADMINISTRATIVE AGENT HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH
LENDER’S SHARE THEREOF.


 


(D)                                 THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED
PURSUANT TO PARAGRAPH (B) OR (C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE
OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT
THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS
OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE
BORROWER TO REPAY THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(E)                                  UNLESS ALL LENDERS OTHERWISE AGREE, THE
LOANS OF EACH LENDER SHALL BE EVIDENCED BY A PROMISSORY NOTE SUBSTANTIALLY IN
THE FORM OF EXHIBIT C (EACH, A “NOTE”).  THE BORROWER SHALL EXECUTE AND DELIVER
TO EACH LENDER A NOTE OR NOTES PAYABLE TO THE ORDER OF SUCH LENDER WITH BLANKS
COMPLETED TO THE SATISFACTION OF SUCH LENDER.


 

Section 2.10.                             Prepayment of Loans.  (a)  The
Borrower shall have the right at any time and from time to time to prepay any
Borrowing in whole or in part, in integral multiples

 

28

--------------------------------------------------------------------------------


 

of $100,000 and not less than $1,000,000, subject to prior notice in accordance
with paragraph (b) of this Section.

 


(B)                                 THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE
AGENT (AND, IN THE CASE OF PREPAYMENT OF A SWINGLINE LOAN, THE SWINGLINE LENDER)
BY TELEPHONE (CONFIRMED BY TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE
OF PREPAYMENT OF A EURODOLLAR BORROWING, NOT LATER THAN 1:00 PM, NEW YORK CITY
TIME THREE BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT OR (II) IN THE CASE OF
PREPAYMENT OF AN ABR BORROWING, NOT LATER THAN 1:00 PM, NEW YORK CITY TIME, ONE
BUSINESS DAY BEFORE THE DATE OF PREPAYMENT.  EACH SUCH NOTICE SHALL BE
IRREVOCABLE AND SHALL SPECIFY THE PREPAYMENT DATE AND THE PRINCIPAL AMOUNT OF
EACH BORROWING OR PORTION THEREOF TO BE PREPAID; PROVIDED THAT, IF A NOTICE OF
PREPAYMENT IS GIVEN UNDER THE CIRCUMSTANCES IN WHICH A CONDITIONAL NOTICE OF
TERMINATION OF THE REVOLVING LOAN COMMITMENTS IS PERMITTED AS CONTEMPLATED BY
SECTION 2.08, THEN SUCH NOTICE OF PREPAYMENT MAY BE REVOKED IF SUCH NOTICE OF
TERMINATION IS REVOKED IN ACCORDANCE WITH SECTION 2.08.  PROMPTLY FOLLOWING
RECEIPT OF ANY SUCH NOTICE RELATING TO A BORROWING, THE ADMINISTRATIVE AGENT
SHALL ADVISE THE APPLICABLE LENDERS OF THE CONTENTS THEREOF.  EACH PARTIAL
PREPAYMENT OF ANY BORROWING SHALL BE IN AN AMOUNT THAT WOULD BE PERMITTED IN THE
CASE OF AN ADVANCE OF A BORROWING OF THE SAME TYPE AS PROVIDED IN SECTION 2.02
(EXCEPT THAT THE FOREGOING SHALL NOT BE APPLICABLE TO A PREPAYMENT IN FULL OF
THE AGGREGATE PRINCIPAL AMOUNT OF A BORROWING THEN OUTSTANDING).  EACH
PREPAYMENT OF A BORROWING SHALL BE APPLIED RATABLY TO THE LOANS INCLUDED IN THE
PREPAID BORROWING.  PREPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE
EXTENT REQUIRED BY SECTION 2.10.


 

Section 2.11.                             Fees.  (a)  The Borrower agrees to pay
to the Administrative Agent for the account of each Lender a commitment fee (the
“Revolving Credit Commitment Fee”), which shall accrue at the Applicable Rate on
the daily amount of the unused Revolving Loan Commitment of such Lender during
the period from and including the Effective Date to but excluding the date on
which such Revolving Loan Commitment terminates, whether or not prior to such
time all the conditions in Section 4.02 are met.  Accrued Revolving Credit
Commitment Fees shall be payable quarterly in arrears on the first day of
January, April, July and October of each year and on the date on which the
Revolving Loan Commitments terminate, commencing on the first such date to occur
after the date hereof.  All Revolving Credit Commitment Fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 


(B)                                 THE BORROWER AGREES TO PAY (I) TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A PARTICIPATION FEE WITH
RESPECT TO ITS PARTICIPATION IN LETTERS OF CREDIT, WHICH SHALL ACCRUE FOR EACH
DAY DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE
LATER OF THE DATE ON WHICH SUCH LENDER’S REVOLVING LOAN COMMITMENT TERMINATES
AND THE DATE ON WHICH SUCH LENDER CEASES TO HAVE ANY LC EXPOSURE, AT THE
APPLICABLE RATE (OR SOLELY WITH RESPECT TO STANDBY LETTERS OF CREDIT ISSUED TO
SECURE BORROWER’S PERFORMANCE OBLIGATIONS UNDER CONTRACTS ENTERED INTO BY THE
BORROWER IN THE ORDINARY COURSE OF BUSINESS, SEVENTY-FIVE PERCENT OF SUCH
APPLICABLE RATE) WITH RESPECT TO INTEREST ON EURODOLLAR REVOLVING LOANS FOR SUCH
DAY ON THE AVERAGE DAILY AMOUNT OF SUCH LENDER’S LC EXPOSURE (EXCLUDING ANY
PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) AND (II) TO THE
ISSUING BANK A FRONTING FEE, WHICH SHALL ACCRUE AT A RATE OF 0.125% PER ANNUM ON
THE AVERAGE DAILY AMOUNT OF THE LC EXPOSURE (EXCLUDING ANY PORTION THEREOF
ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM AND
INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE OF

 

29

--------------------------------------------------------------------------------


 


TERMINATION OF THE REVOLVING LOAN COMMITMENTS AND THE DATE ON WHICH THERE CEASES
TO BE ANY LC EXPOSURE, AS WELL AS THE ISSUING BANK’S STANDARD FEES WITH RESPECT
TO THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR
PROCESSING OF DRAWINGS THEREUNDER.  PARTICIPATION FEES AND FRONTING FEES ACCRUED
THROUGH AND INCLUDING THE LAST DAY OF JANUARY, APRIL, JULY AND OCTOBER OF EACH
YEAR SHALL BE PAYABLE ON THE THIRD BUSINESS DAY FOLLOWING SUCH LAST DAY,
COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE EFFECTIVE DATE; PROVIDED
THAT ALL SUCH FEES SHALL BE PAYABLE ON THE DATE ON WHICH THE REVOLVING LOAN
COMMITMENTS TERMINATE AND ANY SUCH FEES ACCRUING AFTER THE DATE ON WHICH THE
REVOLVING LOAN COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND.  ANY OTHER FEES
PAYABLE TO THE ISSUING BANK PURSUANT TO THIS PARAGRAPH SHALL BE PAYABLE WITHIN
10 DAYS AFTER DEMAND.  ALL PARTICIPATION FEES AND FRONTING FEES SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL
NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).


 


(C)                                  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT, FEES IN THE AMOUNTS SET FORTH IN THE
FEE LETTER AND ANY OTHER FEES IN THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED
UPON IN WRITING BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


(D)                                 ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON
THE DATES DUE, IN IMMEDIATELY AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT (OR
TO THE ISSUING BANK, IN THE CASE OF FEES PAYABLE TO IT) FOR DISTRIBUTION, IN THE
CASE OF COMMITMENT FEES AND UTILIZATION FEES, TO THE LENDERS.  ABSENT ANY ERROR
IN THE CALCULATION THEREOF, FEES PAID SHALL NOT BE REFUNDABLE UNDER ANY
CIRCUMSTANCES.


 

Section 2.12.                             Interest.  (a)  The Loans comprising
each ABR Borrowing (including each Swingline Loan) shall bear interest for each
day on which any principal of such Loans remains outstanding at the Alternate
Base Rate for such day plus the Applicable Rate for such day.

 


(B)                                 THE LOANS COMPRISING EACH EURODOLLAR
BORROWING SHALL BEAR INTEREST FOR EACH DAY DURING EACH INTEREST PERIOD
APPLICABLE THERETO AT THE ADJUSTED LIBO RATE FOR SUCH INTEREST PERIOD PLUS THE
APPLICABLE RATE FOR SUCH DAY.


 


(C)                                  NOTWITHSTANDING THE FOREGOING, IF AN EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING UNDER SUBSECTIONS (A) OR (B) OF
ARTICLE VII, THEN UNLESS AND UNTIL SUCH EVENT OF DEFAULT SHALL HAVE BEEN CURED
OR WAIVED, ALL OUTSTANDING AMOUNTS WHICH ARE THEN DUE AND OWING SHALL BEAR
INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE PER ANNUM EQUAL TO 2% PLUS
THE RATE OTHERWISE APPLICABLE TO ABR LOANS AS PROVIDED FOR IN
SUBSECTION (A) ABOVE.


 


(D)                                 ACCRUED INTEREST ON EACH LOAN SHALL BE
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE FOR SUCH LOAN, ON THE MATURITY
DATE AND, UPON TERMINATION OF THE REVOLVING LOAN COMMITMENTS; PROVIDED THAT
(I) INTEREST ACCRUED PURSUANT TO PARAGRAPH (C) OF THIS SECTION SHALL BE PAYABLE
ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY EURODOLLAR
LOAN, ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE
PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT AND (III) IN THE EVENT OF
ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE END OF THE CURRENT INTEREST
PERIOD THEREFOR, ACCRUED INTEREST ON SUCH EURODOLLAR LOAN SHALL BE PAYABLE ON
THE EFFECTIVE DATE OF SUCH CONVERSION.

 

30

--------------------------------------------------------------------------------


 


(E)                                  ALL INTEREST HEREUNDER SHALL BE COMPUTED ON
THE BASIS OF A YEAR OF 360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO
THE ALTERNATE BASE RATE AT TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE
PRIME RATE SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 IN A
LEAP YEAR), AND IN EACH CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS
ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE
ALTERNATE BASE RATE, ADJUSTED LIBO RATE OR LIBO RATE SHALL BE DETERMINED BY THE
ADMINISTRATIVE AGENT, AND SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.


 

Section 2.13.                             Alternate Rate of Interest.  If prior
to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(A)                                  THE ADMINISTRATIVE AGENT DETERMINES (WHICH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE, FOR SUCH
INTEREST PERIOD; OR

 

(B)                                 THE ADMINISTRATIVE AGENT IS ADVISED BY THE
REQUIRED LENDERS THAT THE ADJUSTED LIBO RATE, FOR SUCH INTEREST PERIOD WILL NOT
ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS OF MAKING OR MAINTAINING
THEIR LOANS INCLUDED IN SUCH BORROWING FOR SUCH INTEREST PERIOD;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy, as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request or Interest Election Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

Section 2.14.                             Increased Costs.  (a)  If any Change
in Law shall:

 

(I)                                     IMPOSE, MODIFY OR DEEM APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF DEPOSITS WITH
OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH
RESERVE REQUIREMENT REFLECTED IN THE ADJUSTED LIBO RATE); OR

 

(II)                                  IMPOSE ON ANY LENDER OR THE LONDON
INTERBANK MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR EURODOLLAR
LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Eurodollar Loan) or to increase the cost to such
Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise) with respect to its Eurodollar Loans, then the Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

 

31

--------------------------------------------------------------------------------


 


(B)                                 IF ANY LENDER OR THE ISSUING BANK DETERMINES
THAT ANY CHANGE IN LAW REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR THE ISSUING BANK’S
CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S OR ISSUING BANK’S HOLDING COMPANY, IF
ANY, AS A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE BY, OR PARTICIPATIONS
IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY
THE ISSUING BANK TO A LEVEL BELOW THAT WHICH SUCH LENDER OR THE ISSUING BANK OR
SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR
SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR THE ISSUING
BANK’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING
COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE BORROWER
WILL PAY TO SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, SUCH ADDITIONAL
AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE ISSUING BANK OR SUCH
LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)                                  A CERTIFICATE OF A LENDER OR THE ISSUING
BANK SETTING FORTH IN REASONABLE DETAIL THE CALCULATION OF THE AMOUNT OR AMOUNTS
NECESSARY TO COMPENSATE SUCH LENDER OR THE ISSUING BANK OR ITS HOLDING COMPANY,
AS THE CASE MAY BE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS SECTION SHALL
BE DELIVERED TO THE BORROWER AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE
BORROWER SHALL PAY SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, THE
AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE ON DEMAND.


 


(D)                                 FAILURE OR DELAY ON THE PART OF ANY LENDER
OR THE ISSUING BANK TO DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL NOT
CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH
COMPENSATION; PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A
LENDER OR THE ISSUING BANK PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR
REDUCTIONS INCURRED MORE THAN 270 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE
ISSUING BANK, AS THE CASE MAY BE, NOTIFIES THE BORROWER OF THE CHANGE IN LAW
GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S INTENTION
TO CLAIM COMPENSATION THEREFOR; PROVIDED FURTHER THAT, IF THE CHANGE IN LAW
GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE
270-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF.


 

Section 2.15.                             Break Funding Payments.  In the event
of (a) the payment of any principal of any Eurodollar Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto or (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.08(b) and is revoked in accordance therewith), then, in
any such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar

 

32

--------------------------------------------------------------------------------


 

deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth in reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

Section 2.16.                             Taxes.  (a)  Any and all payments by
or on account of any obligation of the Borrower hereunder shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

 


(B)                                 IN ADDITION, THE BORROWER SHALL PAY ANY
OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.


 


(C)                                  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH LENDER, WITHIN 10 DAYS AFTER WRITTEN DEMAND
THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY
THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, ON OR WITH RESPECT
TO ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF THE BORROWER HEREUNDER
(INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY PENALTIES, INTEREST
AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR
NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR
ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT
OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE BORROWER BY A LENDER OR BY THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER, SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)                                 AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY,
THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)                                  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE BORROWER IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A
PARTY, WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES
PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION
PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER AS WILL
PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE.


 


(F)                                    IF THE ADMINISTRATIVE AGENT OR A LENDER
DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES
OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY

 

33

--------------------------------------------------------------------------------


 


THE BORROWER OR WITH RESPECT TO WHICH THE BORROWER HAS PAID ADDITIONAL AMOUNTS
PURSUANT TO SECTION 2.16, IT SHALL PAY OVER SUCH REFUND TO THE BORROWER (BUT
ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY
THE BORROWER UNDER THIS SECTION 2.16 WITH RESPECT TO THE TAXES OR OTHER TAXES
GIVING RISE TO SUCH REFUND); PROVIDED, THAT THE BORROWER, UPON THE REQUEST OF
THE ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO
THE BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE
RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH LENDER IN
THE EVENT THAT THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH
REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS SECTION SHALL NOT BE CONSTRUED TO
REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS
(OR OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE
BORROWER OR ANY OTHER PERSON.


 

Section 2.17.                             Payments Generally; Pro Rata
Treatment; Sharing of Set-offs.  (a)  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements or of amounts payable under Section 2.14, 2.15
or 2.16, or otherwise) prior to 1:00 pm, New York City time, on the date when
due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  The Administrative
Agent may charge, when due and payable, the Borrower’s account with the
Administrative Agent for all interest, principal and Revolving Credit Commitment
Fees or other fees owing to the Administrative Agent or the Lenders on or with
respect to this Agreement and/or Loans and other Financing Documents.  All such
payments shall be made to the Administrative Agent at its offices at
1411 Broadway, New York, New York, except that payments pursuant to
Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension; provided
that, in the case of any prepayment of principal of or interest on any
Eurodollar Loan, if such next succeeding Business Day would fall in the next
calendar month, the date for payment shall instead be the next preceding
Business Day.  All payments hereunder shall be made in dollars.

 


(B)                                 IF AT ANY TIME INSUFFICIENT FUNDS ARE
RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS
OF PRINCIPAL, UNREIMBURSED LC DISBURSEMENTS, INTEREST AND FEES THEN DUE
HEREUNDER, SUCH FUNDS SHALL BE APPLIED (I) FIRST, TOWARDS PAYMENT OF INTEREST
AND FEES THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN
ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND
(II) SECOND, TOWARDS PAYMENT OF PRINCIPAL AND UNREIMBURSED LC DISBURSEMENTS THEN
DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF PRINCIPAL AND UNREIMBURSED LC DISBURSEMENTS THEN DUE TO SUCH PARTIES.


 


(C)                                  IF ANY LENDER SHALL, BY EXERCISING ANY
RIGHT OF SET-OFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY
PRINCIPAL OF OR INTEREST ON ANY OF ITS REVOLVING LOANS OR PARTICIPATIONS IN LC
DISBURSEMENTS OR SWINGLINE LOANS RESULTING IN SUCH LENDER RECEIVING PAYMENT OF A
GREATER PROPORTION OF THE AGGREGATE AMOUNT OF ITS REVOLVING LOANS AND

 

34

--------------------------------------------------------------------------------


 


PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS AND ACCRUED INTEREST
THEREON THAN THE PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE LENDER
RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE)
PARTICIPATIONS IN THE REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND
SWINGLINE LOANS OF OTHER LENDERS TO THE EXTENT NECESSARY SO THAT THE BENEFIT OF
ALL SUCH PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE
AGGREGATE AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE
REVOLVING LOANS IN PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS;
PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY
PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS
SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH
RECOVERY, WITHOUT INTEREST, AND (II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT
BE CONSTRUED TO APPLY TO ANY PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN
ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A
LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY
OF ITS LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS TO ANY ASSIGNEE OR
PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF
(AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY).  THE BORROWER
CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE
FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST THE BORROWER RIGHTS OF SET-OFF AND
COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE
A DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


(D)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK
HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT
MAY ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE
HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR
THE ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE
BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE
ISSUING BANK, AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH
LENDER OR THE ISSUING BANK WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS
EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.


 


(E)                                  IF ANY LENDER SHALL FAIL TO MAKE ANY
PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.04(C),
SECTION 2.05(D) OR (E), SECTION 2.06(B) OR 2.17(C), THEN THE ADMINISTRATIVE
AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF),
APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS
UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.  UNTIL SUCH LENDER’S
UNSATISFIED OBLIGATIONS ARE FULLY PAID, SUCH LENDER SHALL BE EXCLUDED FROM ANY
DETERMINATION OF REQUIRED LENDERS UNDER THIS AGREEMENT.


 

Section 2.18.                             Mitigation Obligations.  If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices,

 

35

--------------------------------------------------------------------------------


 

branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

Section 3.01.                             Existence and Power.  Each of the
Borrower and its Restricted Subsidiaries is a corporation organized, validly
existing and in good standing under the laws of its jurisdiction, and has all
necessary powers required to carry on its business as now conducted and, except
where the failure to do so could not be reasonably expected to result in a
Material Adverse Effect, is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required.

 

Section 3.02.                             Corporate and Governmental
Authorization; No Contravention.  The execution, delivery and performance by the
Borrower of the Financing Documents to which it is a party are within its
corporate powers, have been duly authorized by all necessary corporate action,
require no action by or in respect of, or filing with, any Governmental
Authority and do not contravene, or constitute a default under, any provision of
material applicable law or material regulation or of its charter or bylaws or of
any material agreement, judgment, injunction, order, decree or other material
instrument binding upon each or result in the creation or imposition of any Lien
on any material asset of the Borrower or any of its Restricted Subsidiaries.

 

Section 3.03.                             Binding Effect.  This Agreement and
the other Financing Documents to which it is a party constitute valid and
binding agreements of the Borrower, in each case enforceable in accordance with
their respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization or moratorium or other similar laws
relating to the enforcement of creditors’ rights generally and by general
equitable principles.

 

Section 3.04.                             Financial Information.  (a)  The
Borrower has heretofore furnished to the Administrative Agent financial
statements of the Borrower for the fiscal years ended September 30, 2002,
September 30, 2003 and September 30, 2004 audited by Ernst & Young LLP,
independent public accountants.  Such financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries as of the dates and for the periods indicated, and
such financial statements disclose in accordance with GAAP all material
liabilities, direct or contingent, of the Borrower as of the dates thereof.

 


(B)                                 SINCE SEPTEMBER 30, 2004, THERE HAS BEEN NO
MATERIAL ADVERSE CHANGE IN THE BUSINESS, PROSPECTS, ASSETS, OPERATIONS OR
FINANCIAL CONDITION OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES, CONSIDERED
AS A WHOLE.

 

36

--------------------------------------------------------------------------------


 

Section 3.05.                             Litigation.  Except for the Disclosed
Matters, there is no action, suit or proceeding pending against, or to the
knowledge of the Borrower threatened against or affecting, the Borrower or any
of its Restricted Subsidiaries before any arbitrator or any Governmental
Authority, that (i) could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, or (ii) which would in any
material respect draw into question the enforceability of any of the Financing
Documents.

 

Section 3.06.                             Compliance with ERISA.  Each of the
Borrower and its Restricted  Subsidiaries and each ERISA Affiliate has fulfilled
its obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Code with
respect to each Plan, and has not incurred any liability under Title IV of ERISA
(i) to the PBGC other than a liability to the PBGC for premiums under
Section 4007 of ERISA or (ii) in respect of a Multiemployer Plan which has not
been discharged in full when due.

 

Section 3.07.                             Taxes.  To the extent applicable, each
of the Borrower and its Restricted Subsidiaries has filed all United States
Federal income tax returns and all other material tax returns which are required
to be filed by it and has paid all taxes stated to be due in such returns or
pursuant to any assessment received by it, except for taxes the amount,
applicability or validity of which is being contested in good faith by
appropriate proceedings.  The charges, accruals and reserves on the books of the
Borrower and its Restricted Subsidiaries in respect of taxes or other similar
governmental charges, additions to taxes and any penalties and interest thereon
are, in the opinion of the Borrower, adequate.

 

Section 3.08.                             Environmental Compliance.  (a)  Except
for Disclosed Matters,

 

(I)                                     THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES HAVE, OBTAINED, OR MADE TIMELY APPLICATION FOR, ALL PERMITS,
CERTIFICATES, LICENSES, APPROVALS, REGISTRATIONS AND OTHER AUTHORIZATIONS
(COLLECTIVELY “PERMITS”) WHICH ARE REQUIRED UNDER ALL APPLICABLE ENVIRONMENTAL
LAWS AND ARE NECESSARY FOR THEIR OPERATIONS AND ARE IN COMPLIANCE WITH THE TERMS
AND CONDITIONS OF ALL SUCH PERMITS, EXCEPT WHERE THE FAILURE TO OBTAIN SUCH
PERMITS OR TO COMPLY WITH THEIR TERMS WOULD NOT HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT;

 

(II)                                  NO NOTICE, NOTIFICATION, DEMAND, REQUEST
FOR INFORMATION, CITATION, SUMMONS, COMPLAINT OR ORDER HAS BEEN ISSUED, NO
COMPLAINT HAS BEEN FILED, NO PENALTY HAS BEEN ASSESSED AND NO INVESTIGATION OR
REVIEW IS PENDING, OR TO THE BORROWER’S KNOWLEDGE, THREATENED BY ANY
GOVERNMENTAL ENTITY OR OTHER PERSON WITH RESPECT TO ANY (A) ALLEGED VIOLATION BY
THE BORROWER OR ANY RESTRICTED SUBSIDIARY OF ANY ENVIRONMENTAL LAW, (B) ALLEGED
FAILURE BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY TO HAVE ANY PERMITS
REQUIRED IN CONNECTION WITH THE CONDUCT OF ITS BUSINESS OR TO COMPLY WITH THE
TERMS AND CONDITIONS THEREOF, (C) ANY GENERATION, TREATMENT, STORAGE, RECYCLING,
TRANSPORTATION OR DISPOSAL OF ANY HAZARDOUS MATERIALS OR (D) RELEASE OF
HAZARDOUS MATERIALS, EXCEPT WHERE SUCH EVENT OR EVENTS WOULD NOT HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT;

 

37

--------------------------------------------------------------------------------


 

(III)                               TO THE KNOWLEDGE OF THE BORROWER, ALL ORAL
OR WRITTEN NOTIFICATIONS OF A RELEASE OF HAZARDOUS MATERIALS REQUIRED TO BE
FILED UNDER ANY APPLICABLE ENVIRONMENTAL LAW HAVE BEEN FILED OR ARE IN THE
PROCESS OF BEING FILED BY OR ON BEHALF OF THE BORROWER OR ANY RESTRICTED
SUBSIDIARY;

 

(IV)                              NO PROPERTY NOW OWNED OR LEASED BY THE
BORROWER OR ANY RESTRICTED SUBSIDIARY AND, TO THE KNOWLEDGE OF THE BORROWER, NO
SUCH PROPERTY PREVIOUSLY OWNED OR LEASED OR ANY PROPERTY TO WHICH THE BORROWER
OR ANY RESTRICTED SUBSIDIARY HAS, DIRECTLY OR INDIRECTLY, TRANSPORTED OR
ARRANGED FOR THE TRANSPORTATION OF ANY HAZARDOUS MATERIALS, IS LISTED OR, TO THE
BORROWER’S KNOWLEDGE, PROPOSED FOR LISTING, ON THE NATIONAL PRIORITIES LIST
PROMULGATED PURSUANT TO CERCLA, OR CERCLIS (AS DEFINED IN CERCLA) OR ANY SIMILAR
STATE LIST OR IS THE SUBJECT OF FEDERAL, STATE OR LOCAL ENFORCEMENT ACTIONS OR,
TO THE KNOWLEDGE OF THE BORROWER, OTHER INVESTIGATIONS WHICH MAY LEAD TO CLAIMS
AGAINST THE BORROWER OR ANY RESTRICTED SUBSIDIARY FOR CLEAN-UP COSTS, REMEDIAL
WORK, DAMAGE TO NATURAL RESOURCES OR PERSONAL INJURY CLAIMS, INCLUDING, BUT NOT
LIMITED TO, CLAIMS UNDER CERCLA, EXCEPT WHERE SUCH LISTINGS OR INVESTIGATIONS
WOULD NOT HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT;

 

(V)                                 THERE ARE NO LIENS UNDER OR PURSUANT TO ANY
APPLICABLE ENVIRONMENTAL LAWS ON ANY REAL PROPERTY OR OTHER ASSETS OWNED OR
LEASED BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY, AND NO GOVERNMENT ACTIONS
HAVE BEEN TAKEN OR, TO THE KNOWLEDGE OF THE BORROWER, ARE IN PROCESS WHICH COULD
SUBJECT ANY OF SUCH PROPERTIES OR ASSETS TO SUCH LIENS.

 


(B)                                 FOR PURPOSES OF THIS SECTION, THE TERMS
“BORROWER” AND “RESTRICTED SUBSIDIARY” SHALL INCLUDE ANY BUSINESS OR BUSINESS
ENTITY (INCLUDING A CORPORATION) WHICH IS A PREDECESSOR, IN WHOLE OR IN PART, OF
THE BORROWER OR ANY RESTRICTED SUBSIDIARY.


 

Section 3.09.                             Properties.  (a)  Each of the Borrower
and its Restricted Subsidiaries has good title to, or valid leasehold interests
in, all its real and personal property material to its business, except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.

 


(B)                                 TO THE KNOWLEDGE OF THE BORROWER, EACH OF
THE BORROWER AND ITS RESTRICTED SUBSIDIARIES OWNS, OR IS LICENSED TO USE, ALL
TRADEMARKS, TRADE NAMES, COPYRIGHTS, PATENTS AND OTHER INTELLECTUAL PROPERTY
MATERIAL TO ITS BUSINESS, AND THE USE THEREOF BY THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES DOES NOT, TO THE KNOWLEDGE OF THE BORROWER, INFRINGE UPON THE
RIGHTS OF ANY OTHER PERSON, EXCEPT FOR ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY
OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


 

Section 3.10.                             Compliance with Laws and Agreements. 
Each of the Borrower and its Restricted Subsidiaries is in compliance with all
laws, regulations and orders of any Governmental Authority applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, and each has all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted, except

 

38

--------------------------------------------------------------------------------


 

where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 3.11.                             Investment and Holding Company
Status.  Neither the Borrower nor any of its Restricted Subsidiaries is (a) an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (b) a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.

 

Section 3.12.                             Full Disclosure.  All information
furnished by the Borrower to the Administrative Agent or any Lender for purposes
of or in connection with this Agreement or any of the Transactions is, taken as
whole and in light of the circumstances under which such information is
furnished, true and accurate in all material respects on the date as of which
such information is furnished, and true and accurate in all material respects on
the date as of which such information is stated or certified.  It is understood
that the foregoing is limited to the extent that (i) projections have been made
in good faith by the management of the Borrower and in the view of the
Borrower’s management are reasonable in light of all information known to
management as of the Effective Date, and (ii) no representation or warranty is
made as to whether the projected results will be realized.

 

Section 3.13.                             Solvency.  (a)  The fair salable value
of the business of the Borrower and its Restricted Subsidiaries is not less than
the amount that will be required to be paid on or in respect of the probable
liability on the existing debts and other liabilities (including contingent
liabilities) of the Borrower and its Restricted Subsidiaries, as they become
absolute and mature.

 


(B)                                 THE ASSETS OF THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES DO NOT CONSTITUTE UNREASONABLY SMALL CAPITAL FOR THE
BORROWER AND ITS RESTRICTED SUBSIDIARIES TO CARRY OUT THEIR BUSINESS AS NOW
CONDUCTED AND AS PROPOSED TO BE CONDUCTED INCLUDING THE CAPITAL NEEDS OF THE
BORROWER AND ITS RESTRICTED SUBSIDIARIES, TAKING INTO ACCOUNT THE PARTICULAR
CAPITAL REQUIREMENTS OF THE BUSINESS CONDUCTED BY THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES AND PROJECTED CAPITAL REQUIREMENTS AND CAPITAL
AVAILABILITY THEREOF.


 


(C)                                  NEITHER THE BORROWER NOR ANY OF ITS
RESTRICTED SUBSIDIARIES INTENDS TO INCUR DEBTS BEYOND ITS ABILITY TO PAY SUCH
DEBTS AS THEY MATURE (TAKING INTO ACCOUNT THE TIMING AND AMOUNTS OF CASH TO BE
RECEIVED BY THE BORROWER AND ANY OF ITS RESTRICTED SUBSIDIARIES, AND OF AMOUNTS
TO BE PAYABLE ON OR IN RESPECT OF DEBT OF THE BORROWER AND ANY OF ITS RESTRICTED
SUBSIDIARIES).


 


(D)                                 NEITHER THE BORROWER NOR ANY OF ITS
RESTRICTED SUBSIDIARIES BELIEVES THAT FINAL JUDGMENTS AGAINST THEM IN ACTIONS
FOR MONEY DAMAGES PRESENTLY PENDING WILL BE RENDERED AT A TIME WHEN, OR IN AN
AMOUNT SUCH THAT, THEY WILL BE UNABLE TO SATISFY ANY SUCH JUDGMENTS PROMPTLY IN
ACCORDANCE WITH THEIR TERMS (TAKING INTO ACCOUNT THE MAXIMUM REASONABLE AMOUNT
OF SUCH JUDGMENTS IN ANY SUCH ACTIONS AND THE EARLIEST REASONABLE TIME AT WHICH
SUCH JUDGMENTS MIGHT BE RENDERED).  THE CASH FLOW OF THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES, AFTER TAKING INTO ACCOUNT ALL OTHER ANTICIPATED USES OF
THE CASH OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES (INCLUDING THE PAYMENTS
ON OR IN RESPECT OF DEBT REFERRED TO IN PARAGRAPH (C) OF THIS SECTION), WILL AT
ALL TIMES BE SUFFICIENT TO PAY ALL SUCH JUDGMENTS PROMPTLY IN ACCORDANCE WITH
THEIR TERMS.

 

39

--------------------------------------------------------------------------------


 

Section 3.14.          Employee Matters.  There are no strikes, slowdowns, work
stoppages or controversies pending or, to the knowledge of the Borrower
threatened between the Borrower and its employees, other than employee
grievances arising in the ordinary course of business, none of which could have,
either individually or in the aggregate, a Material Adverse Effect.

 

Section 3.15.          Use of Proceeds.  All proceeds of each Borrowing under
the Revolving Loan Commitments shall be used to repay existing Indebtedness,
make Permitted Acquisitions, and provide for working capital requirements and
general corporate purposes and none of such proceeds will be used, directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System, as the same is from time to
time in effect..

 

Section 3.16.          Subsidiaries.  As of the Effective Date, the Borrower has
the Restricted Subsidiaries set forth on Schedule 3.16A and the Unrestricted
Subsidiaries set forth on Schedule 3.16B.

 

Section 3.17.          No Change in Credit Criteria or Collection Policies. 
There has been no material change in credit criteria or collection policies
concerning accounts receivable of the Borrower and its Subsidiaries since
September 30, 2004.

 

ARTICLE IV

 

Conditions

 

Section 4.01.          Effective Date.  The obligations of the Lenders to make
Loans hereunder and of the Issuing Bank to issue Letters of Credit shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

 

(A)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM
EACH PARTY HERETO EITHER (I) A COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF
SUCH PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
(WHICH MAY INCLUDE TELECOPY TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS
AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT.

 

(B)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN
OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND DATED THE
EFFECTIVE DATE) OF WILLIAM L. HOESE, ASSISTANT GENERAL COUNSEL OF THE BORROWER,
SUBSTANTIALLY IN THE FORM OF EXHIBIT B, AND COVERING SUCH OTHER MATTERS RELATING
TO THE BORROWER, THIS AGREEMENT OR THE TRANSACTIONS AS THE REQUIRED LENDERS
SHALL REASONABLY REQUEST.  THE BORROWER HEREBY REQUESTS SUCH COUNSEL TO DELIVER
SUCH OPINION.

 

(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST
RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF THE BORROWER AND
ANY GUARANTORS, THE

 

40

--------------------------------------------------------------------------------


 

AUTHORIZATION OF THE TRANSACTIONS AND ANY OTHER LEGAL MATTERS RELATING TO THE
BORROWER AND ANY GUARANTORS, THIS AGREEMENT OR THE TRANSACTIONS, ALL IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.

 

(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF THE
BORROWER, DATED THE EFFECTIVE DATE AND SIGNED BY THE PRESIDENT, A VICE PRESIDENT
OR A FINANCIAL OFFICER OF THE BORROWER, CONFIRMING COMPLIANCE WITH THE
CONDITIONS SET FORTH IN PARAGRAPHS (A) AND (B) OF SECTION 4.02.

 

(E)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER
AMOUNTS DUE AND PAYABLE, ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING, TO THE
EXTENT INVOICED, REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED
TO BE REIMBURSED OR PAID BY THE BORROWER HEREUNDER.

 

(F)            THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED THE
OTHER FINANCING DOCUMENTS, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND ITS COUNSEL.

 

(G)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AND DETERMINED TO BE
IN FORM AND SUBSTANCE SATISFACTORY TO IT:

 

(I)            EVIDENCE OF THE COMPLIANCE BY THE BORROWER WITH SECTION 5.06
HEREOF;

 

(II)           THE FINANCIAL STATEMENTS DESCRIBED IN SECTION 3.04 HEREOF.

 

(H)           THE BORROWER SHALL HAVE EXECUTED AND DELIVERED TO THE
ADMINISTRATIVE AGENT A DISBURSEMENT AUTHORIZATION LETTER WITH RESPECT TO THE
DISBURSEMENT OF THE PROCEEDS OF THE LOANS MADE ON THE EFFECTIVE DATE.

 

(I)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (X) EVIDENCE OF THE
REPAYMENT IN FULL OF THE EXISTING CREDIT ARRANGEMENTS UNDER THE FEBRUARY 12,
2004 CREDIT AGREEMENT AND THE TERMINATION OF ALL COMMITMENTS TO LEND THEREUNDER
AND (Y) SUCH OTHER DOCUMENTS, AND COMPLETED SUCH OTHER REVIEWS, INCLUDING,
WITHOUT LIMITATION, MATERIAL LEASES AND CONTRACTS, LITIGATION AND TAXES, AS THE
ADMINISTRATIVE AGENT OR ITS COUNSEL SHALL REASONABLY DEEM NECESSARY.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 3:00 p.m., New
York City time, on March 15, 2005 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).

 

Section 4.02.          Each Credit Event.  The obligation of any Lender to make
a Loan on the occasion of any Borrowing, is subject to the satisfaction on such
date of the following conditions:

 

41

--------------------------------------------------------------------------------


 

(A)           THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER SET FORTH IN
THIS AGREEMENT SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE OF SUCH
BORROWING; PROVIDED THAT ANY SUCH REPRESENTATIONS AND WARRANTIES THAT BY THEIR
EXPRESS TERMS ARE MADE AS OF A SPECIFIC DATE SHALL BE TRUE AND CORRECT AS OF
SUCH SPECIFIC DATE.

 

(B)           AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
BORROWING, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder have
been paid in full, and all Letters of Credit shall have expired or terminated
and all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:

 

Section 5.01.          Financial and Business Information.  The Borrower shall
deliver to the Administrative Agent and each Lender:

 

(A)           QUARTERLY STATEMENTS — WITHIN 60 DAYS AFTER THE END OF EACH
QUARTERLY FISCAL PERIOD IN EACH FISCAL YEAR OF THE BORROWER (OTHER THAN THE LAST
QUARTERLY FISCAL PERIOD OF EACH SUCH FISCAL YEAR), DUPLICATE COPIES OF:

 

(I)            A CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES AS AT THE END OF SUCH QUARTER, AND

 

(II)           CONSOLIDATED STATEMENTS OF INCOME, CHANGES IN SHAREHOLDERS’
EQUITY AND CASH FLOWS OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES FOR SUCH
QUARTER AND (IN THE CASE OF THE SECOND AND THIRD QUARTERS) FOR THE PORTION OF
THE FISCAL YEAR ENDING WITH SUCH QUARTER,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments; provided that if the Borrower’s Quarterly Report on Form 10-Q
prepared in compliance with the requirements therefor and filed with the
Securities and Exchange Commission (“SEC”) is required to be delivered within a
shorter time period, then the Borrower’s compliance with the requirements of
this Section 5.01(a) must be satisfied by complying with such shorter time
period (subject always to the Borrower’s compliance with Section 5.04);

 

42

--------------------------------------------------------------------------------


 

(B)           ANNUAL STATEMENTS — WITHIN 120 DAYS AFTER THE END OF EACH FISCAL
YEAR OF THE BORROWER, DUPLICATE COPIES OF,

 

(I)            A CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES, AS AT THE END OF SUCH YEAR, AND

 

(II)           CONSOLIDATED STATEMENTS OF INCOME, CHANGES IN SHAREHOLDERS’
EQUITY AND CASH FLOWS OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES, FOR SUCH
YEAR,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by:

 

(1)           an unqualified opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
and

 

(2)           a certificate of such accountants stating that they have reviewed
this Agreement and stating further whether, in making their audit, they have
become aware of any condition or event that then constitutes a Default, and, if
they are aware that any such condition or event then exists, specifying the
nature and period of the existence thereof (it being understood that such
accountants shall not be liable, directly or indirectly, for any failure to
obtain knowledge of any Default unless such accountants should have obtained
knowledge thereof in making an audit in accordance with generally accepted
auditing standards or did not make such an audit),

 

provided that if the Borrower’s Annual Report on Form 10-K for such fiscal year
(together with the Borrower’s annual report to shareholders, if any, prepared
pursuant to Rule 14a-3 under the Exchange Act) prepared in accordance with the
requirements therefor and filed with the SEC is required to be delivered within
a shorter time period, then the Borrower’s compliance with the requirements of
this Section 5.01(b) (other than the accountant’s certificate described in
clause (2) above which may be delivered within said 120-day period), must be
satisfied by complying with such shorter time period (subject to the Borrower’s
compliance with Section 5.04);

 

(C)           SEC AND OTHER REPORTS — PROMPTLY UPON THEIR BECOMING AVAILABLE,
ONE COPY OF (I) EACH FINANCIAL STATEMENT, REPORT, NOTICE OR PROXY STATEMENT SENT
BY THE BORROWER OR ANY SUBSIDIARY TO PUBLIC SECURITIES HOLDERS GENERALLY, AND
(II) EACH REGULAR OR PERIODIC REPORT (OTHER THAN FORM 8K SO LONG AS SUCH
FORM MAY BE ACCESSED ON-LINE AND BORROWER HAS NOTIFIED THE ADMINISTRATIVE AGENT
THAT SUCH FORM HAS BEEN FILED), EACH REGISTRATION STATEMENT (WITHOUT EXHIBITS
EXCEPT AS EXPRESSLY REQUESTED BY A LENDER), AND

 

43

--------------------------------------------------------------------------------


 

EACH PROSPECTUS AND ALL AMENDMENTS THERETO FILED BY THE BORROWER OR ANY
SUBSIDIARY WITH THE SEC;

 

(D)           NOTICE OF DEFAULT OR EVENT OF DEFAULT — PROMPTLY, AND IN ANY EVENT
WITHIN FIVE BUSINESS DAYS AFTER A RESPONSIBLE OFFICER BECOMING AWARE OF THE
EXISTENCE OF ANY DEFAULT OR THAT ANY PERSON HAS GIVEN ANY NOTICE OR TAKEN ANY
ACTION WITH RESPECT TO A CLAIMED DEFAULT HEREUNDER OR THAT ANY PERSON HAS GIVEN
ANY NOTICE OR TAKEN ANY ACTION WITH RESPECT TO A CLAIMED DEFAULT OR THAT ANY
PERSON HAS GIVEN ANY NOTICE OR TAKEN ANY ACTION WITH RESPECT TO A CLAIMED
DEFAULT OF THE TYPE REFERRED TO IN SUBPARAGRAPH (F) OF ARTICLE VII, A WRITTEN
NOTICE SPECIFYING THE NATURE AND PERIOD OF EXISTENCE THEREOF AND WHAT ACTION THE
BORROWER IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO;

 

(E)           ERISA MATTERS — PROMPTLY, AND IN ANY EVENT WITHIN FIVE BUSINESS
DAYS AFTER A RESPONSIBLE OFFICER BECOMING AWARE OF ANY OF THE FOLLOWING, A
WRITTEN NOTICE SETTING FORTH THE NATURE THEREOF AND THE ACTION, IF ANY, THAT THE
BORROWER OR AN ERISA AFFILIATE PROPOSES TO TAKE WITH RESPECT THERETO:

 

(I)            WITH RESPECT TO ANY PLAN, ANY REPORTABLE EVENT, AS DEFINED IN
SECTION 4043(B) OF ERISA AND THE REGULATIONS THEREUNDER, FOR WHICH NOTICE
THEREOF HAS NOT BEEN WAIVED PURSUANT TO SUCH REGULATIONS AS IN EFFECT ON THE
DATE HEREOF; OR

 

(II)           THE TAKING BY THE PBGC OF STEPS TO INSTITUTE, OR THE THREATENING
BY THE PBGC OF THE INSTITUTION OF, PROCEEDINGS UNDER SECTION 4042 OF ERISA FOR
THE TERMINATION OF, OR THE APPOINTMENT OF A TRUSTEE TO ADMINISTER, ANY PLAN, OR
THE RECEIPT BY THE BORROWER OR ANY ERISA AFFILIATE OF A NOTICE FROM A
MULTIEMPLOYER PLAN THAT SUCH ACTION HAS BEEN TAKEN BY THE PBGC WITH RESPECT TO
SUCH MULTIEMPLOYER PLAN; OR

 

(III)          ANY ERISA EVENT OR ANY EVENT, TRANSACTION OR CONDITION THAT COULD
RESULT IN THE INCURRENCE OF ANY LIABILITY BY THE BORROWER OR ANY ERISA AFFILIATE
PURSUANT TO TITLE I OR IV OF ERISA OR THE PENALTY OR EXCISE TAX PROVISIONS OF
THE CODE RELATING TO EMPLOYEE BENEFIT PLANS, OR IN THE IMPOSITION OF ANY LIEN ON
ANY OF THE RIGHTS, PROPERTIES OR ASSETS OF THE BORROWER OR ANY ERISA AFFILIATE
PURSUANT TO TITLE I OR IV OF ERISA OR SUCH PENALTY OR EXCISE TAX PROVISIONS, IF
SUCH LIABILITY OR LIEN, TAKEN TOGETHER WITH ANY OTHER SUCH LIABILITIES OR LIENS
THEN EXISTING, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(F)            NOTICES FROM GOVERNMENTAL AUTHORITY — PROMPTLY, AND IN ANY EVENT
WITHIN 30 DAYS OF RECEIPT THEREOF, COPIES OF ANY NOTICE TO THE BORROWER OR ANY
SUBSIDIARY FROM ANY FEDERAL, STATE OR FOREIGN GOVERNMENTAL AUTHORITY RELATING TO
ANY ORDER, RULING, STATUTE OR OTHER LAW OR REGULATION THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND

 

(G)           REQUESTED INFORMATION — WITH REASONABLE PROMPTNESS, SUCH OTHER
DATA AND INFORMATION RELATING TO THE BUSINESS, OPERATIONS, AFFAIRS, FINANCIAL
CONDITION, ASSETS OR PROPERTIES OF THE BORROWER OR ANY OF ITS SUBSIDIARIES OR
RELATING TO THE ABILITY OF THE

 

44

--------------------------------------------------------------------------------


 

BORROWER TO PERFORM ITS OBLIGATIONS HEREUNDER AND UNDER THE OTHER FINANCING
DOCUMENTS AS FROM TIME TO TIME MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT OR ANY LENDER.

 

Section 5.02.          Officer’s Certificate.  The Borrower shall deliver to the
Administrative Agent and each Lender within 60 days after the end of each
quarterly fiscal period in each fiscal year of the Borrower (other than the last
quarterly fiscal period of each such fiscal year) and within 120 days after the
end of each fiscal year of the Borrower, a certificate in the form of Exhibit E
of a Senior Financial Officer setting forth:

 

(A)           COVENANT COMPLIANCE — THE INFORMATION (INCLUDING DETAILED
CALCULATIONS) REQUIRED IN ORDER TO ESTABLISH WHETHER THE BORROWER WAS IN
COMPLIANCE WITH THE REQUIREMENTS OF SECTION 6.01 THROUGH SECTION 6.05 HEREOF,
INCLUSIVE, AND SECTION 6.10, DURING THE QUARTERLY OR ANNUAL PERIOD COVERED BY
THE MOST RECENT STATEMENTS FURNISHED (INCLUDING WITH RESPECT TO EACH SUCH
SECTION, WHERE APPLICABLE, THE CALCULATIONS OF THE MAXIMUM OR MINIMUM AMOUNT,
RATIO OR PERCENTAGE, AS THE CASE MAY BE, PERMISSIBLE UNDER THE TERMS OF SUCH
SECTIONS, AND THE CALCULATION OF THE AMOUNT, RATIO OR PERCENTAGE THEN IN
EXISTENCE); AND

 

(B)           EVENT OF DEFAULT — A STATEMENT THAT SUCH OFFICER HAS REVIEWED THE
RELEVANT TERMS HEREOF AND HAS MADE, OR CAUSED TO BE MADE, UNDER HIS OR HER
SUPERVISION, A REVIEW OF THE TRANSACTIONS AND CONDITIONS OF THE BORROWER AND ITS
SUBSIDIARIES FROM THE BEGINNING OF THE QUARTERLY OR ANNUAL PERIOD COVERED BY THE
MOST RECENT STATEMENTS FURNISHED TO THE DATE OF THE CERTIFICATE AND THAT SUCH
REVIEW SHALL NOT HAVE DISCLOSED THE EXISTENCE DURING SUCH PERIOD OF ANY
CONDITION OR EVENT THAT CONSTITUTES A DEFAULT OR, IF ANY SUCH CONDITION OR EVENT
EXISTED OR EXISTS (INCLUDING, WITHOUT LIMITATION, ANY SUCH EVENT OR CONDITION
RESULTING FROM THE FAILURE OF THE BORROWER OR ANY SUBSIDIARY TO COMPLY WITH ANY
ENVIRONMENTAL LAW), SPECIFYING THE NATURE AND PERIOD OF EXISTENCE THEREOF AND
WHAT ACTION THE BORROWER SHALL HAVE TAKEN OR PROPOSES TO TAKE WITH RESPECT
THERETO.

 

Section 5.03.          Inspection.  The Borrower shall permit the
representatives of the Administrative Agent and each Lender:

 

(A)           NO DEFAULT — IF NO DEFAULT UNDER ARTICLE VI OR SUBSECTION (B) OF
ARTICLE VII HEREOF OR NO EVENT OF DEFAULT THEN EXISTS, AT THE EXPENSE OF SUCH
LENDER OR THE ADMINISTRATIVE AGENT AND UPON REASONABLE PRIOR NOTICE TO THE
BORROWER, TO VISIT THE PRINCIPAL EXECUTIVE OFFICE OF THE BORROWER, TO DISCUSS
THE AFFAIRS, FINANCES AND ACCOUNTS OF THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES WITH THE BORROWER’S OFFICERS, AND (WITH THE CONSENT OF THE
BORROWER, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD) ITS INDEPENDENT
PUBLIC ACCOUNTANTS, AND (WITH THE CONSENT OF THE BORROWER, WHICH CONSENT WILL
NOT BE UNREASONABLY WITHHELD) TO VISIT THE OTHER OFFICES AND PROPERTIES OF THE
BORROWER AND EACH RESTRICTED SUBSIDIARY, ALL AT SUCH REASONABLE TIMES AND AS
OFTEN AS MAY BE REASONABLY REQUESTED IN WRITING; AND

 

(B)           DEFAULT — IF A DEFAULT UNDER ARTICLE VI OR SUBSECTION (B) OF
ARTICLE VII HEREOF OR AN EVENT OF DEFAULT THEN EXISTS, AT THE EXPENSE (ALL OF
WHICH EXPENSES SHALL BE REASONABLE) OF THE BORROWER, TO VISIT AND INSPECT ANY OF
THE OFFICES OR PROPERTIES OF THE

 

45

--------------------------------------------------------------------------------


 

BORROWER OR ANY RESTRICTED SUBSIDIARY, TO EXAMINE ALL THEIR RESPECTIVE BOOKS OF
ACCOUNT, RECORDS, REPORTS AND OTHER PAPERS, TO MAKE COPIES AND EXTRACTS
THEREFROM, AND TO DISCUSS THEIR RESPECTIVE AFFAIRS, FINANCES AND ACCOUNTS WITH
THEIR RESPECTIVE OFFICERS AND INDEPENDENT PUBLIC ACCOUNTANTS (AND BY THIS
PROVISION THE BORROWER AUTHORIZES SAID ACCOUNTANTS TO DISCUSS THE AFFAIRS,
FINANCES AND ACCOUNTS OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES), ALL AT
SUCH TIMES AND AS OFTEN AS MAY BE REQUESTED.

 

Section 5.04.          Reporting Treatment of Unrestricted Subsidiaries. 
Notwithstanding anything to the contrary contained in this Agreement, so long as
the Unrestricted Subsidiaries continue to constitute, in the aggregate, less
than 7% of Consolidated Total Capitalization in any fiscal period, the Borrower
shall be permitted to include, for purposes of the financial reporting
requirements contained in Sections 5.01(a) and (b), and only for purposes of
such Sections (and in no event for purposes of determining compliance with any
of the covenants contained in this Article V or Article VI hereof), the
financial information of such entities on a consolidated basis.  If at any time
the Unrestricted Subsidiaries shall constitute, in the aggregate, 7% or more of
Consolidated Total Capitalization in any fiscal period, the Borrower shall,
notwithstanding that Section 5.01(a) and (b) permit the Borrower to comply
therewith by delivery of its Quarterly Reports on SEC Form 10-Q and Annual
Reports on SEC Form 10-K, either:  (a) provide consolidating financial
statements setting forth separately the financial information for the
Unrestricted Subsidiaries for such period, together with the financial
information of such entities on a consolidated basis for purposes of the
financial reporting requirements contained in Sections 5.01(a) and (b) and only
for purposes of such Sections (and in no event for purposes of determining
compliance with any of the covenants contained in this Article V or Article VI
hereof) or (b) exclude the financial information on a consolidated basis for the
Unrestricted Subsidiaries from the consolidated financial statements required to
be delivered by the Borrower for such period pursuant to Sections 5.01(a) and
(b).  In no event shall the Borrower include financial information of the
Unrestricted Subsidiaries for purposes of any determination of compliance with
any of the covenants contained in this Article V or Article VI hereof.

 

Section 5.05.          Compliance with Law.  The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, ordinances or governmental
rules or regulations to which each of them is subject, including, without
limitation, ERISA and all Environmental Laws, and will obtain and maintain in
effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental
rules or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 5.06.          Insurance.  The Borrower will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of

 

46

--------------------------------------------------------------------------------


 

ENTITIES OF ESTABLISHED REPUTATIONS ENGAGED IN THE SAME OR A SIMILAR BUSINESS
AND SIMILARLY SITUATED.

 

Section 5.07.          Maintenance of Properties.  The Borrower will, and will
cause each of its Subsidiaries to, maintain and keep, or cause to be maintained
and kept, their respective properties in good repair, working order and
condition (other than ordinary wear and tear), so that the business carried on
in connection therewith may be properly conducted at all times; provided that
this Section shall not prevent the Borrower or any Subsidiary from discontinuing
the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Board of
Directors of the Borrower has concluded that such discontinuance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 5.08.          Payment of Taxes and Claims.  The Borrower will, and will
cause each of its Subsidiaries to, file all tax returns required to be filed in
any jurisdiction and to pay and discharge all taxes shown to be due and payable
on such returns and all other taxes, assessments, governmental charges, or
levies imposed on them or any of their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent and all claims for which sums have become due and
payable that have or might become a Lien on properties or assets of the Borrower
or any Restricted Subsidiary; provided that neither the Borrower nor any
Subsidiary need pay any such tax or assessment or claims if (a) the amount,
applicability or validity thereof is contested by the Borrower or such
Subsidiary on a timely basis in good faith and in appropriate proceedings, and
the Borrower or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Borrower or such Subsidiary or (b) the
nonpayment of all such taxes and assessments, governmental charges, levies and
claims in the aggregate could not reasonably be expected to have a Material
Adverse Effect.

 

Section 5.09.          Corporate Existence, Etc.  The Borrower will at all times
preserve and keep in full force and effect its corporate existence and will keep
proper books of record and account reflecting its business and activities. 
Subject to Section 6.05, the Borrower will at all times preserve and keep in
full force and effect the corporate existence of each of its Subsidiaries
(unless merged into the Borrower or a Subsidiary) and all rights and franchises
of the Borrower and its Subsidiaries unless, in the good faith judgment of the
Borrower, the termination of or failure to preserve and keep in full force and
effect such corporate existence, right or franchise could not, individually or
in the aggregate, have a Material Adverse Effect.

 

Section 5.10.          Nature of Business.  Neither the Borrower nor any
Restricted Subsidiary will engage in any business if, as a result, the general
nature of the business, taken on a consolidated basis, which would then be
engaged in by the Borrower and its Restricted Subsidiaries would be
substantially changed from the general nature of the business engaged in by the
Borrower and its Restricted Subsidiaries on the date of this Agreement.

 

Section 5.11.          Additional Guarantors.  The Borrower will, and will cause
its Subsidiaries to, promptly inform the Administrative Agent of the creation or
acquisition of any direct or indirect Subsidiary (subject to the provisions of
Section 6.05) and cause each direct or indirect Subsidiary not in existence on
the date hereof to enter into a Guarantee substantially in

 

47

--------------------------------------------------------------------------------


 

the form of Exhibit D.  In connection therewith, the Borrower or any applicable
Subsidiary shall provide such resolutions, certificates and opinions of counsel
as shall be reasonably requested by the Administrative Agent.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder have
been paid in full and all Letters of Credit have expired or terminated and all
LC Disbursements shall have been reimbursed, the Borrower covenants and agrees
with the Lenders that:

 

Section 6.01.          Financial Ratios.

 


(A)           THE BORROWER WILL NOT AT ANY TIME PERMIT THE RATIO DETERMINED AT
THE END OF EACH FISCAL QUARTER ON A ROLLING FOUR QUARTER BASIS OF
(I) CONSOLIDATED EBITDA TO (II) CONSOLIDATED INTEREST EXPENSE TO BE LESS THAN
3.00:1.00.


 


(B)           THE BORROWER WILL NOT AT ANY TIME PERMIT THE RATIO OF
(I) CONSOLIDATED INDEBTEDNESS TO (II) CONSOLIDATED TOTAL CAPITALIZATION TO BE
MORE THAN .45 TO 1.00.


 


(C)           THE BORROWER WILL NOT AT ANY TIME PERMIT THE RATIO OF
(I) CONSOLIDATED PRIORITY INDEBTEDNESS TO (II) CONSOLIDATED TOTAL CAPITALIZATION
TO BE MORE THAN .15 TO 1.00.


 


(D)           THE BORROWER WILL NOT AT ANY TIME PERMIT THE RATIO DETERMINED AT
THE END OF EACH FISCAL QUARTER ON A ROLLING FOUR FISCAL QUARTER BASIS OF
(I) CONSOLIDATED INDEBTEDNESS TO (II) CONSOLIDATED ADJUSTED EBITDA TO BE GREATER
THAN 4.25:1.00.


 

Section 6.02.          Limitation on Indebtedness.  The Borrower will not, and
will not permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except if both before and after giving effect to any such
creation, incurrence or assumption the Borrower is in compliance with
Section 6.01 hereof.

 

Section 6.03.          Limitation on Liens.  The Borrower will not, and will not
permit any Restricted Subsidiary to, create or incur, or suffer to be incurred
or to exist, any Lien on its or their property or assets, whether now owned or
hereafter acquired, or upon any income or profits therefrom, or transfer any
property for the purpose of subjecting the same to the payment of obligations in
priority to the payment of its or their general creditors, or acquire or agree
to acquire, or permit any Subsidiary to acquire, any property or assets upon
conditional sales agreements or other title retention devices, except:

 

(A)           LIENS FOR PROPERTY TAXES AND ASSESSMENTS OR GOVERNMENTAL CHARGES
OR LEVIES AND LIENS SECURING CLAIMS OR DEMANDS OF MECHANICS AND MATERIALMEN;
PROVIDED THAT PAYMENT THEREOF IS NOT AT THE TIME REQUIRED BY SECTION 5.08;

 

48

--------------------------------------------------------------------------------


 

(B)           LIENS OF OR RESULTING FROM ANY JUDGMENT OR AWARD, THE TIME FOR THE
APPEAL OR PETITION FOR REHEARING OF WHICH SHALL NOT HAVE EXPIRED, OR IN RESPECT
OF WHICH THE BORROWER OR A RESTRICTED SUBSIDIARY SHALL AT ANY TIME IN GOOD FAITH
BE PROSECUTING AN APPEAL OR PROCEEDING FOR A REVIEW AND IN RESPECT OF WHICH A
STAY OF EXECUTION PENDING SUCH APPEAL OR PROCEEDING FOR REVIEW SHALL HAVE BEEN
SECURED;

 

(C)           LIENS INCIDENTAL TO THE CONDUCT OF BUSINESS OR THE OWNERSHIP OF
PROPERTIES AND ASSETS (INCLUDING LIENS IN CONNECTION WITH WORKER’S COMPENSATION,
UNEMPLOYMENT INSURANCE AND OTHER LIKE LAWS, WAREHOUSEMEN’S AND ATTORNEYS’ LIENS
AND STATUTORY LANDLORDS’ LIENS) AND LIENS TO SECURE THE PERFORMANCE OF BIDS,
TENDERS OR TRADE CONTRACTS, OR TO SECURE STATUTORY OBLIGATIONS, SURETY OR APPEAL
BONDS OR OTHER LIENS OF LIKE GENERAL NATURE, IN ANY SUCH CASE INCURRED IN THE
ORDINARY COURSE OF BUSINESS AND NOT IN CONNECTION WITH THE BORROWING OF MONEY;
PROVIDED IN EACH CASE, THE OBLIGATION SECURED IS NOT OVERDUE OR, IF OVERDUE, IS
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE ACTIONS OR PROCEEDINGS;

 

(D)           MINOR SURVEY EXCEPTIONS OR MINOR ENCUMBRANCES, EASEMENTS OR
RESERVATIONS, OR RIGHTS OF OTHERS FOR RIGHTS-OF-WAY, UTILITIES AND OTHER SIMILAR
PURPOSES, OR ZONING OR OTHER RESTRICTIONS AS TO THE USE OF REAL PROPERTIES,
WHICH ARE NECESSARY FOR THE CONDUCT OF THE ACTIVITIES OF THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES OR WHICH CUSTOMARILY EXIST ON PROPERTIES OF CORPORATIONS
ENGAGED IN SIMILAR ACTIVITIES AND SIMILARLY SITUATED AND WHICH DO NOT IN ANY
EVENT MATERIALLY IMPAIR THEIR USE IN THE OPERATION OF THE BUSINESS OF THE
BORROWER AND ITS RESTRICTED SUBSIDIARIES;

 

(E)           LIENS SECURING INDEBTEDNESS OF A RESTRICTED SUBSIDIARY TO THE
BORROWER OR TO ANOTHER WHOLLY-OWNED RESTRICTED SUBSIDIARY;

 

(F)            LIENS EXISTING ON THE DATE HEREOF AS SCHEDULED ON SCHEDULE 6.03
ANNEXED HERETO;

 

(G)           LIENS ON FIXED OR CAPITAL ASSETS ACQUIRED, CONSTRUCTED OR IMPROVED
BY THE BORROWER OR ANY SUBSIDIARY; PROVIDED THAT (I) SUCH SECURITY INTERESTS
SECURE INDEBTEDNESS PERMITTED BY SECTION 6.02, (II) SUCH LIENS AND THE
INDEBTEDNESS SECURED THEREBY ARE INCURRED PRIOR TO OR WITHIN 90 DAYS AFTER SUCH
ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT, (III) THE
INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED 100% OF THE COST OF ACQUIRING,
CONSTRUCTING OR IMPROVING SUCH FIXED OR CAPITAL ASSETS AND (IV) SUCH SECURITY
INTERESTS SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE BORROWER OR ANY
SUBSIDIARY;

 

(H)           OTHER LIENS SECURING INDEBTEDNESS OTHER THAN AS DESCRIBED IN THE
FOREGOING CLAUSES (A) THROUGH (G) ABOVE, PROVIDED THAT THE INDEBTEDNESS SECURED
BY ALL SUCH OTHER LIENS DOES NOT EXCEED AT ANY TIME TEN PERCENT OF THE TOTAL
CONSOLIDATED ASSETS OF THE BORROWER AND ITS RESTRICTED SUBSIDIARIES.

 

Section 6.04.          Limitation on Sale and Leasebacks.  The Borrower will
not, and will not permit any Restricted Subsidiary to, enter into any
arrangement, directly or indirectly, whereby the Borrower or such Restricted
Subsidiary shall in one or more related transactions

 

49

--------------------------------------------------------------------------------


 

sell, transfer or otherwise dispose of any property owned by the Borrower or
such Restricted Subsidiary more than 180 days after the later of the date of
initial acquisition of such property or completion or occupancy thereof, as the
case may be, by the Borrower or such Restricted Subsidiary, and then rent or
lease, as lessee, such property or any part thereof (a “Sale and Leaseback
Transaction”); provided that the foregoing restriction shall not apply to any
Sale and Leaseback Transaction if immediately after the consummation of such
Sale and Leaseback Transaction and after giving effect thereto, any of the
following conditions is satisfied:

 

(A)           THE LEASE RELATING TO SUCH SALE AND LEASEBACK TRANSACTION IS NOT A
LONG-TERM LEASE; OR

 

(B)           THE SALE OF PROPERTY RELATING TO SUCH SALE AND LEASEBACK
TRANSACTION CONSTITUTES A SALE OF SUCH PROPERTY BY A RESTRICTED SUBSIDIARY TO
THE BORROWER OR TO A WHOLLY-OWNED RESTRICTED SUBSIDIARY OR BY THE BORROWER TO A
WHOLLY-OWNED RESTRICTED SUBSIDIARY; OR

 

(C)           THE SALE OF SUCH PROPERTY IS FOR CASH CONSIDERATION WHICH (AFTER
DEDUCTION OF ANY EXPENSES INCURRED BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY
IN CONNECTION WITH SUCH SALE AND LEASEBACK TRANSACTION) EQUALS OR EXCEEDS THE
FAIR MARKET VALUE OF THE PROPERTY SO SOLD (AS DETERMINED IN GOOD FAITH BY THE
BOARD OF DIRECTORS OF THE BORROWER) AND THE NET PROCEEDS FROM SUCH SALE ARE
APPLIED TO EITHER (I) THE PURCHASE OR ACQUISITION (AND, IN THE CASE OF REAL
PROPERTY, THE CONSTRUCTION) OF FIXED ASSETS USEFUL AND INTENDED TO BE USED BY
THE BORROWER OR A RESTRICTED SUBSIDIARY IN THE OPERATION OF THE BUSINESS OF THE
BORROWER AND ITS RESTRICTED SUBSIDIARIES AS DESCRIBED IN SECTION 5.10 HEREOF
(PROVIDED THAT IN ANY SUCH EVENT THE BORROWER AND ITS RESTRICTED SUBSIDIARIES
SHALL NOT THEN OR THEREAFTER CAUSE OR PERMIT OR AGREE OR CONSENT TO CAUSE OR
PERMIT SUCH TANGIBLE ASSETS TO BE SUBJECT TO ANY LIEN) OR (II) THE PREPAYMENT
WITH THE APPLICABLE PREPAYMENT PREMIUM, IF ANY, ON A PRO RATA BASIS, OF SENIOR
FUNDED DEBT OF THE BORROWER; PROVIDED THAT IF ANY SUCH SENIOR FUNDED DEBT SO
PREPAID CONSTITUTES INDEBTEDNESS OUTSTANDING UNDER ANY REVOLVING CREDIT OR
SIMILAR CREDIT FACILITY, SUCH PREPAYMENT SHALL RESULT IN A PERMANENT REDUCTION
OF THE INDEBTEDNESS WHICH THE BORROWER AND ITS RESTRICTED SUBSIDIARIES MAY INCUR
THEREUNDER BY AN AMOUNT AT LEAST EQUAL TO THE AMOUNT OF THE PREPAYMENT OF SUCH
SENIOR FUNDED DEBT; OR

 

(D)           AFTER GIVING EFFECT TO THE CONSUMMATION OF SUCH SALE AND LEASEBACK
TRANSACTION AND TO THE APPLICATION OF THE PROCEEDS THEREFROM, NO DEFAULT WOULD
EXIST.

 

Section 6.05.          Mergers, Consolidations and Sales of Assets and
Acquisitions. 
(a)  Except with respect to a Permitted Acquisition, the Borrower will not, and
will not permit any Restricted Subsidiary to, consolidate with or be a party to
a merger with any other Person, or sell, lease or otherwise dispose of all or
substantially all of its assets or acquire the assets or stock or business of
any Person, provided that any Restricted Subsidiary may merge or consolidate
with or into the Borrower or any Wholly-owned Restricted Subsidiary so long as
in (1) any merger or consolidation involving the Borrower, the Borrower shall be
the surviving or continuing corporation and (2) any merger or consolidation
involving a Wholly-owned Restricted Subsidiary (and not the Borrower), the
Wholly-owned Restricted Subsidiary shall be the surviving or continuing
corporation.

 

50

--------------------------------------------------------------------------------


 


(B)           THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY RESTRICTED
SUBSIDIARY TO, SELL, LEASE, TRANSFER, ABANDON OR OTHERWISE DISPOSE OF ASSETS
(EXCEPT AS PROVIDED IN THIS SECTION 6.05); PROVIDED THAT THE FOREGOING
RESTRICTIONS DO NOT APPLY TO:


 

(I)            THE SALE, LEASE, TRANSFER OR OTHER DISPOSITION OF ASSETS OF A
RESTRICTED SUBSIDIARY TO THE BORROWER OR A WHOLLY-OWNED RESTRICTED SUBSIDIARY;

 

(II)           THE SALE OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS; OR

 

(III)          THE SALE OF ASSETS FOR CASH OR OTHER PROPERTY TO A PERSON OR
PERSONS OTHER THAN AN AFFILIATE IF ALL OF THE FOLLOWING CONDITIONS ARE MET:

 

a.             such assets (valued at net book value) do not, together with all
other assets of the Borrower and its Restricted Subsidiaries previously disposed
of during the immediately preceding twelve calendar month period, exceed 10% of
the total consolidated assets of the Borrower and its Restricted Subsidiaries,
determined by reference to the Consolidated balance of the Borrower twelve
months prior to the month in which such disposition occurs;

 

b.             in the opinion of the Borrower’s Board of Directors, the sale is
for fair value and is in the best interests of the Borrower; and

 

c.             immediately after the consummation of the transaction and after
giving effect thereto, no Default would exist.

 

Section 6.06.          Transactions with Affiliates.  The Borrower will not, and
will not permit any Restricted Subsidiary to, enter into or be a party to any
transaction or arrangement with any Affiliate (including, without limitation,
the purchase from, sale to or exchange of property with, or the rendering of any
service by or for, any Affiliate), except in the ordinary course of and pursuant
to the reasonable requirements of the Borrower’s or such Restricted Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Restricted Subsidiary than would obtain in a comparable arm’s-length
transaction with a Person other than an Affiliate.

 

Section 6.07.          Designation of Subsidiaries.  The Borrower may designate
or redesignate any Unrestricted Subsidiary as a Restricted Subsidiary and may
designate or redesignate any Restricted Subsidiary as an Unrestricted Subsidiary
only with the prior written consent of the Required Lenders.  If the Required
Lenders consent to the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary and after giving effect thereto, then (i) such Unrestricted
Subsidiary so designated shall not, directly or indirectly, own any Indebtedness
or capital stock of the Borrower or any Restricted Subsidiary, and (ii) the
designation of such Restricted Subsidiary as an Unrestricted Subsidiary shall be
deemed to be a sale or other disposition of assets to be consummated within the
limitations of Section 6.05(b)(iii).  If the Required Lenders consent to the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary and after
giving effect thereto, then all existing Liens of such Restricted Subsidiary so
designated shall be permitted within the applicable limitations of Section 6.03.

 

51

--------------------------------------------------------------------------------


 

Section 6.08.          Modification of Operating Documents.  The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, modify, amend or
alter their operating agreements, certificates or articles of incorporation or
other constitutive documents in a manner which could have a Material Adverse
Effect or would otherwise be materially disadvantageous to the Lenders.

 

Section 6.09.          Restrictive Agreements.  The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets, or (b) the ability of any Subsidiary to
pay dividends or other distributions with respect to any shares of its capital
stock or to make or repay loans or advances to the Borrower or any other
Restricted Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions under the Senior Note Agreement existing on
the date hereof (but shall apply to any amendment or modification expanding the
scope or duration of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Restricted Subsidiary or any asset pending such sale,
provided such restrictions and conditions apply only to the Restricted
Subsidiary or asset that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to Liens permitted by this Agreement if such
restrictions or conditions apply only to the property or assets subject to such
permitted Lien and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases, licenses and other contracts restricting the assignment
thereof.

 

Section 6.10.          Restricted Payments.  The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly (including, without limitation, on a synthetic basis
through Swap Agreements), any Restricted Payment, except (a) the Borrower may
declare and pay dividends with respect to its Equity Interests payable solely in
additional Equity Interests, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Borrower may make
Restricted Payments pursuant to and in accordance with option plans or other
benefit plans for management or employees of the Borrower and its Subsidiaries,
(d) the Borrower may declare and pay cash dividends on its Equity Interests not
to exceed $6,000,000 in any fiscal year so long as at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing and (e) the Borrower may make other Restricted Payments in any fiscal
quarter of any fiscal year in addition to those permitted under (c) and
(d) above so long as (i) at the time thereof and immediately after giving effect
thereto the aggregate amount of such payments in such fiscal year does not
exceed the sum of $25,000,000 plus 50% of Consolidated Net Income for the
previous fiscal year less all Restricted Payments previously made in cash in the
current fiscal year pursuant to subparagraphs (c) and (d) above and this
subparagraph (e) and (ii) as at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing.

 

52

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(A)           THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR ANY
REIMBURSEMENT OBLIGATION IN RESPECT TO ANY LC DISBURSEMENT WHEN AND AS THE SAME
SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE FIXED
FOR PREPAYMENT THEREOF OR OTHERWISE AND SOLELY IN THE CASE OF ANY REIMBURSEMENT
OBLIGATIONS SUCH DEFAULT SHALL CONTINUE FOR A PERIOD OF ONE BUSINESS DAY;

 

(B)           THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN, THE
REVOLVING CREDIT COMMITMENT FEE OR ANY OTHER FEE OR ANY OTHER AMOUNT (OTHER THAN
AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS ARTICLE) PAYABLE UNDER THIS
AGREEMENT OR ANY OTHER FINANCING DOCUMENT, WHEN AND AS THE SAME SHALL BECOME DUE
AND PAYABLE AND SUCH DEFAULT SHALL CONTINUE FOR A PERIOD OF FIVE CONSECUTIVE
DAYS;

 

(C)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY THE BORROWER
OR ANY RESTRICTED SUBSIDIARY OR GUARANTOR IN THE FINANCING DOCUMENTS, OR IN ANY
REPORT, CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT FURNISHED PURSUANT TO
THE FINANCING DOCUMENTS, SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL
RESPECT AS OF THE DATE WHEN MADE OR DEEMED MADE;

 

(D)           THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN SECTION 3.15, 5.01 (A) THROUGH (D), 5.02,
5.09 OR IN ARTICLE VI;

 

(E)           THE BORROWER OR ANY RESTRICTED SUBSIDIARY OR GUARANTOR SHALL FAIL
TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN THIS
AGREEMENT (OTHER THAN THOSE SPECIFIED IN CLAUSE (A), (B) OR (D) OF THIS ARTICLE)
OR ANY OTHER FINANCING DOCUMENT, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR
A PERIOD OF 15 DAYS AFTER THE BORROWER RECEIVES NOTICE OF SUCH DEFAULT FROM THE
ADMINISTRATIVE AGENT (WHICH NOTICE SHALL BE GIVEN AT THE REQUEST OF ANY LENDER);

 

(F)            BORROWER OR ANY RESTRICTED SUBSIDIARY OR GUARANTOR (I) FAILS TO
MAKE ANY PAYMENT WHEN DUE (WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT,
ACCELERATION, DEMAND, OR OTHERWISE) IN RESPECT OF ANY MATERIAL INDEBTEDNESS
(OTHER THAN INDEBTEDNESS HEREUNDER), OR (II) FAILS TO OBSERVE OR PERFORM ANY
OTHER AGREEMENT OR CONDITION RELATING TO ANY SUCH INDEBTEDNESS OR CONTAINED IN
ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY
OTHER EVENT OCCURS, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT IS TO CAUSE, OR
TO PERMIT THE HOLDER OR HOLDERS OR THE BENEFICIARY OR BENEFICIARIES OF SUCH
INDEBTEDNESS (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS OR
BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH THE GIVING OF NOTICE IF REQUIRED,
SUCH INDEBTEDNESS TO BE DEMANDED OR TO BECOME DUE OR TO BE REPURCHASED, PREPAID,
DEFEASED OR REDEEMED (AUTOMATICALLY OR OTHERWISE), OR AN OFFER TO REPURCHASE,
PREPAY, DEFEASE OR REDEEM SUCH INDEBTEDNESS TO BE MADE, PRIOR TO ITS STATED
MATURITY, OR CASH COLLATERAL IN RESPECT THEREOF TO BE DEMANDED;

 

53

--------------------------------------------------------------------------------


 

(G)           AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF
IN RESPECT OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY OR GUARANTOR OR ITS
DEBTS, OR OF A SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR
FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN
EFFECT OR (II) THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR,
CONSERVATOR OR SIMILAR OFFICIAL FOR THE BORROWER OR ANY RESTRICTED SUBSIDIARY OR
GUARANTOR OR FOR A SUBSTANTIAL PART OF ITS ASSETS, AND, IN ANY SUCH CASE, SUCH
PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR AN ORDER OR
DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;

 

(H)           THE BORROWER OR ANY RESTRICTED SUBSIDIARY OR GUARANTOR SHALL
(I) VOLUNTARILY COMMENCE ANY PROCEEDING OR FILE ANY PETITION SEEKING
LIQUIDATION, REORGANIZATION OR OTHER RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT,
(II) CONSENT TO THE INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND
APPROPRIATE MANNER, ANY PROCEEDING OR PETITION DESCRIBED IN CLAUSE (G) OF THIS
ARTICLE, (III) APPLY FOR OR CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR THE BORROWER OR ANY
RESTRICTED SUBSIDIARY OR GUARANTOR OR FOR A SUBSTANTIAL PART OF ITS ASSETS,
(IV) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED
AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT
OF CREDITORS OR (VI) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE
FOREGOING;

 

(I)            THE BORROWER OR ANY RESTRICTED SUBSIDIARY OR GUARANTOR SHALL
BECOME UNABLE, ADMIT IN WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS
AS THEY BECOME DUE;

 

(J)            ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE
AMOUNT IN EXCESS OF $5,000,000 (NOT COVERED BY INSURANCE WHERE THE CARRIER HAS
ACCEPTED RESPONSIBILITY) SHALL BE RENDERED AGAINST THE BORROWER, ANY RESTRICTED
SUBSIDIARY OR GUARANTOR OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN
UNDISCHARGED FOR A PERIOD OF 60 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL
NOT BE EFFECTIVELY STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT
CREDITOR TO ATTACH OR LEVY UPON ANY MATERIAL ASSETS OF THE BORROWER OR ANY
SUBSIDIARY TO ENFORCE ANY SUCH JUDGMENT;

 

(K)           AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE OPINION OF THE
REQUIRED LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE
OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

 

(L)            A CHANGE IN CONTROL SHALL OCCUR;

 

(M)          ANY OF THE FINANCING DOCUMENTS SHALL FOR ANY REASON CEASE TO BE, OR
SHALL BE ASSERTED BY ANY PERSON OBLIGATED THEREUNDER NOT TO BE, A LEGAL, VALID
AND BINDING OBLIGATION OF SUCH PERSON;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any one
or more of the following actions, at the same or different times:

 

54

--------------------------------------------------------------------------------


 

(i) terminate the Revolving Loan Commitments, and thereupon the Revolving Loan
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, (iii) require that the Borrower
deposit cash collateral to the extent of the LC Exposure or (iv) exercise any
other rights or remedies available under the Financing Documents or applicable
law; and in case of any event with respect to the Borrower described in
clause (g) or (h) of this Article, the Revolving Loan Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind (except as specifically
provided for herein), all of which are hereby waived by the Borrower.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and the other Financing Documents, together with such actions and
powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder and under the other
Financing Documents shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein or in the other Financing Documents.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
thereby that the Administrative Agent is required to exercise in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth herein, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for any failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken

 

55

--------------------------------------------------------------------------------


 

by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or wilful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents or accuracy of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

In the event that a petition seeking relief under Title 11 of the United States
Code or any other Federal, state or foreign bankruptcy, insolvency, liquidation
or similar law is filed by or against the Borrower or any other Person obligated
under the Financing Document, the Administrative Agent is authorized, to the
fullest extent permitted by applicable law, to file a proof of claim on behalf
of itself and the Lenders in such proceeding for the total amount of obligations
owed by such Person.  With respect to any such proof of claim which the
Administrative Agent may file, each Lender acknowledges that without reliance on
such proof of claim, such Lender shall make its own evaluation as to whether an
individual proof of claim must be filed in respect of such obligations owed to
such Lender and, if so, take the steps necessary to prepare and timely file such
individual claim.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders

 

56

--------------------------------------------------------------------------------


 

shall have the right, with the approval of the Borrower (not to be unreasonably
withheld, except that no such approval shall be required upon the occurrence and
continuance of an Event of Default), to appoint a successor.  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank with such
an office.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.  Each Lender acknowledges the
potential conflict of interest of each other Lender as a result of Lenders
holding disproportionate interests in the Loans, and expressly consents to and
waives any claim based upon such conflict of interest.

 

The parties hereto agree that the titles Co-Syndication Agent and Documentation
Agent are honorary and confer no duties upon such agents, except as a Lender
hereunder.

 

ARTICLE IX

 

Miscellaneous

 

Section 9.01.          Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(I)            IF TO THE BORROWER, TO IT AT 9333 BALBOA AVENUE, SAN DIEGO, CA
92123, ATTENTION OF JOHN D. THOMAS (TELECOPY NO. 858-505-1548) WITH COPIES FOR
INFORMATIONAL PURPOSES ONLY TO ASSISTANT GENERAL COUNSEL (TELECOPY
NO. 858-505-1559);

 

57

--------------------------------------------------------------------------------


 

(II)           IF TO THE ADMINISTRATIVE AGENT, TO JPMORGAN CHASE BANK, N.A.,
1111 FANNIN, 10TH FLOOR, HOUSTON, TEXAS 77002, ATTENTION OF ALICE H. TELLES
(TELECOPY NO. 713-750-2938) WITH COPIES FOR INFORMATION PURPOSES ONLY TO
JEFFREY M. EPSTEIN, ESQ., KAYE SCHOLER LLP, 425 PARK AVENUE, NEW YORK, NEW YORK
10022 (TELECOPY NO. 212-836-6475), AND JOSEPH EITEL, 1999 AVENUE OF THE STARS,
LOS ANGELES, CALIFORNIA 90067 (TELECOPY NO. 310-860-7110); AND

 

(III)          IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER)
SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 


(B)           NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES
APPROVED BY THE ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT
APPLY TO NOTICES PURSUANT TO ARTICLE II UNLESS OTHERWISE AGREED BY THE
ADMINISTRATIVE AGENT AND THE APPLICABLE LENDER.  THE ADMINISTRATIVE AGENT OR THE
BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER
COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 


(C)           ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR TELECOPY NUMBER FOR
NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO.  ALL NOTICES AND OTHER COMMUNICATIONS GIVEN TO ANY PARTY HERETO IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN
GIVEN ON THE DATE OF RECEIPT.


 

Section 9.02.          Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 


(B)           NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF NOR ANY PROVISION
OF ANY OTHER FINANCING DOCUMENT HEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT
PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY THE BORROWER
AND THE REQUIRED LENDERS OR BY THE BORROWER AND THE ADMINISTRATIVE AGENT WITH
THE CONSENT OF THE REQUIRED LENDERS; PROVIDED THAT NO SUCH AGREEMENT SHALL
(I) INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN CONSENT OF SUCH
LENDER, (II) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR NOTE OR REDUCE THE RATE
OF INTEREST THEREON, OR REDUCE ANY FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY, (III) POSTPONE THE MATURITY
DATE OR THE SCHEDULED DATE OF PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN, OR
ANY INTEREST THEREON, OR ANY FEES PAYABLE

 

58

--------------------------------------------------------------------------------


 


HEREUNDER, OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT OR POSTPONE
THE SCHEDULED DATE OF EXPIRATION OF ANY COMMITMENT, WITHOUT THE WRITTEN CONSENT
OF EACH LENDER DIRECTLY AFFECTED THEREBY, (IV) CHANGE SECTION 2.17(B) OR (C) IN
A MANNER THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (V) RELEASE ANY GUARANTEE (OTHER
THAN IN ACCORDANCE WITH ITS TERMS), FOREGO ANY ADDITIONAL GUARANTEE PURSUANT TO
SECTION 5.11 OR MODIFY THE 85% REQUIREMENT IN THE DEFINITION OF “GUARANTOR”
WITHOUT THE WRITTEN CONSENT OF EACH LENDER OR (VII) CHANGE ANY OF THE PROVISIONS
OF THIS SECTION OR THE DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION
HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO WAIVE, AMEND
OR MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT
HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER; PROVIDED FURTHER THAT NO
SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF
THE ADMINISTRATIVE AGENT HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT.


 

Section 9.03.          Expenses; Indemnity; Damage Waiver.  (a)  The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation of
this Agreement or any amendments, modifications or waivers requested by the
Borrower of the provisions hereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) during the continuance of a
Default, all out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 


(B)           THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH
LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING
THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED
BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS
A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR
RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY
OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR THE USE OF THE PROCEEDS
THEREFROM, (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO
ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIM, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH INDEMNITEE.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING AND IN ADDITION TO ANY INDEMNITY PROVIDED FOR
HEREIN, THE BORROWER SHALL PAY, AND HOLD EACH INDEMNITEE

 

59

--------------------------------------------------------------------------------


 


HARMLESS FROM, ANY CIVIL PENALTY OR FINE ASSESSED BY THE U.S. DEPARTMENT OF THE
TREASURY’S OFFICE OF FOREIGN ASSETS CONTROL AGAINST ANY INDEMNITEE, AND ALL
REASONABLE COSTS AND EXPENSES (INCLUDING COUNSEL FEES AND DISBURSEMENTS)
INCURRED IN CONNECTION WITH THE DEFENSE THEREOF, ARISING AS A RESULT OF THE
FUNDING OF LOANS OR THE ISSUANCE OF LENDER LETTERS OF CREDIT OR LETTER OF CREDIT
PARTICIPATION AGREEMENT OR THE ACCEPTANCE OF ANY PAYMENTS MADE UNDER A LOAN
DOCUMENT.


 


(C)           TO THE EXTENT THAT THE BORROWER FAILS TO PAY ANY AMOUNT REQUIRED
TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT UNDER PARAGRAPH (A) OR (B) OF THIS
SECTION, EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, SUCH
LENDER’S PRO RATA SHARE (DETERMINED AS OF THE TIME THAT THE APPLICABLE
UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT AND BASED UPON THE
OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING CREDIT EXPOSURE) OF SUCH UNPAID
AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM,
DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR
ASSERTED AGAINST THE ADMINISTRATIVE AGENT IN ITS CAPACITY AS SUCH.


 


(D)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT
ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS, ANY LOAN OR THE USE OF THE PROCEEDS THEREOF.


 


(E)           ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE PROMPTLY AFTER
WRITTEN DEMAND THEREFOR.


 

Section 9.04.          Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 


(B)           (I)  SUBJECT TO THE CONDITIONS SET FORTH IN
PARAGRAPH (B)(II) BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR
WRITTEN CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD) OF:


 

(A)          the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under Article VII has
occurred and is continuing, any other assignee; and

 

60

--------------------------------------------------------------------------------


 

(B)           the Administrative Agent.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and such assigning
Lender shall retain Commitments of not less than $10,000,000, unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under
Article VII has occurred and is continuing;

 

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)           the assignor and assignee to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; and

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” shall have
the following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing or investing in loans and similar extensions of credit in
the ordinary course of business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this

 

61

--------------------------------------------------------------------------------


 

Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section, any Note or Notes subject to such assignment and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.  Upon notice to the Borrower, at the Borrower’s
expense, the Borrower shall execute and deliver to the Administrative Agent in
exchange for such surrendered Notes, new Notes to the order of the assignee in
an amount equal to the portion of the Commitments assumed by it pursuant to such
Assignment and Assumption and, if the assigning Lender has retained any
Commitment hereunder, new Notes to the order of the assigning Lender in an
amount equal to the Commitment retained by it hereunder.

 


(C)           (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER OR THE
ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES
(A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS AND THE
LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS
AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT AND THE OTHER LENDERS SHALL
CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR
INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE
THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO
APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH
LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT,
MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO TO

 

62

--------------------------------------------------------------------------------


 


SECTION 9.02(B) THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF
THIS SECTION, THE BORROWER AGREES, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF
SECTIONS 2.14, 2.15 AND 2.16 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD
ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION. 
TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE
BENEFITS OF SECTION 9.08 AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT
AGREES TO BE SUBJECT TO SECTION 2.17(C) AS THOUGH IT WERE A LENDER.


 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.14 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.16 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16(e) as though it were a Lender.

 


(D)           ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT AND THE NOTES ISSUED TO
SUCH LENDER TO SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE OR
ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS
SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST;
PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE
A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR
ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 

Section 9.05.          Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
and so long as the Commitments have not expired or terminated.  The provisions
of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.

 

Section 9.06.          Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Financing Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and

 

63

--------------------------------------------------------------------------------


 

understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

Section 9.07.          Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof, and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 9.08.          Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower or its Subsidiaries against any of and all the obligations of the
Borrower or its Subsidiaries now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

Section 9.09.          GOVERNING LAW; Jurisdiction; Consent to Service of
Process.  (a)  THIS AGREEMENT, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATION LAW OF THE STATE OF NEW YORK, SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE
LAWS OF ANY OTHER JURISDICTION.

 


(B)           THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

64

--------------------------------------------------------------------------------


 


(C)           THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(D)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.


 

Section 9.10.          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11.          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12.          Confidentiality.  Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
rating agencies, portfolio management servicers, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement in which case Borrower shall be
notified of the name of such assignee or participant and the Administrative
Agent and the Borrower shall be provided with an executed copy of such
confidentiality agreement, (g) with the consent of the Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent
or any Lender on a nonconfidential basis from a source other than the Borrower. 
Notwithstanding the foregoing, each of the Administrative Agent and the Lenders
may disclose to any and all Persons, without

 

65

--------------------------------------------------------------------------------


 

limitation of any kind, the tax treatment and tax structure of the Transactions
and all materials of any kind (including opinions and tax analysis) that have
been provided to such Persons relating to the tax treatment and tax structure of
the Transactions.  For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 9.13.          Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

Section 9.14.          USA Patriot Act.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

 

66

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

CUBIC CORPORATION, Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A. individually
and as Administrative Agent and a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

UNION BANK OF CALIFORNIA, N.A., as a
Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

CALYON NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BANK OF THE WEST, as a Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

HARRIS NESBITT FINANCING, INC., as a
Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

Commitments

 

Lender

 

Revolving Credit
Commitment

 

Approximate
Percentage of
Total
Revolving Credit
Commitment

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

27,000,000

 

18.00

%

 

 

 

 

 

 

Union Bank of California, N.A.

 

$

27,000,000

 

18.00

%

 

 

 

 

 

 

Calyon New York Branch

 

$

27,000,000

 

18.00

%

 

 

 

 

 

 

Wachovia Bank, National Association

 

$

27,000,000

 

18.00

%

 

 

 

 

 

 

Bank of the West

 

$

21,000,000

 

14.00

%

 

 

 

 

 

 

Harris Nesbitt Financing, Inc.

 

$

21,000,000

 

14.00

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.05

 

Disclosed Matters as to Litigation

 

There is no action, suit or proceeding pending, or to the knowledge of the
Borrower threatened against or affecting the Borrower or any of its Restricted
Subsidiaries before any arbitrator or any Governmental Authority which would in
any material respect draw into question the enforceability of any of the
Financing Documents.

 

The Borrower does not believe the following litigation matters could be
reasonably expected, individually or in the aggregate, to result in a Material
Adverse Effect, but wants the Lenders to be advised of the existence of such
matters:

 

1.             Ministry of Defense and Support for the Armed Forces of the
Islamic Republic (Iran) vs. Cubic Defense Systems, Inc. (“CDS”).  Arbitration in
Switzerland was commenced in 1991 by Iran regarding the failure of an equipment
delivery from Cubic and cross-complaint by Cubic regarding monies owed.  The ICC
Arbitration tribunal ruled in favor of Iran and awarded $2,800,000 plus
interests and costs on December 8, 1998.  The United States District Court in 
San Diego entered judgment enforcing the arbitration award but denied Iran
additional costs and attorneys’ fees.  Cubic and Iran appealed the United States
District Court decision to the 9th Circuit Court of Appeals where a stay order
was entered on November 2, 2001, which remains in effect.  Under a 1995
Presidential Executive Order, all transactions by U.S. citizens with Iran are
prohibited, therefore, even if the 9th Circuit affirms the order of the United
States District Court, it is presently unlikely Cubic would be permitted to pay
the judgment.  However, two U.S.-based interveners have attempted to attach any
ultimate judgment in favor of Iran.  The Court of Appeals has approved one lien
(Elahi) and denied one (Flatow).  Iran has asked the United States Court to
review the approval of the Elahi lien.  The Court’s response is not expected for
about seven months.  It is unclear whether Cubic would, under the Iran payment
prohibition, be permitted to make payment to Elahi.  No appellate briefing has
been set.

 

2.             EABC vs. CTS and CTS-Australia.  Breach of alleged consulting
contract.  Plaintiff seeks up to A$6M damages.  Cubic’s exposure appears to be
none to minimal.

 

3.             PLS DCAA Audit.  DCAA Audit found claim for defective pricing. 
U.S. Army Contracting Officer issued final decision.  Appeal taken, currently in
discovery and exploring arbitration.  $1.60 M potential exposure.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.08

 

Disclosed Matters as to Environmental Compliance

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.16A

 

Restricted Subsidiaries

 

Subsidiary

 

Place of
Incorporation

 

Percentage
Owned

 

CONSOLIDATED CONVERTING CO.

Whittier, California

 

California

 

100

%

 

 

 

 

 

 

CUBIC APPLICATIONS, INC.

Lacey, Washington

 

California

 

100

%

 

 

 

 

 

 

CUBIC COMMUNICATIONS, INC.

San Diego, California

 

California

 

100

%

 

 

 

 

 

 

CUBIC DATA SYSTEMS, INC.

San Diego, California

 

California

 

90

%

 

 

 

 

 

 

CUBIC DE MEXICO

Tijuana, Mexico

 

Mexico

 

100

%

 

 

 

 

 

 

CUBIC DEFENSE APPLICATIONS, INC.

San Diego, California

 

California

 

100

%

 

 

 

 

 

 

CUBIC FOREIGN SALES, INC.

San Diego, California

 

St. Thomas
U.S. Virgin Islands

 

100

%

 

 

 

 

 

 

CUBIC HOLDINGS LTD.

Aukland, New Zealand

 

New Zealand

 

100

%

 

 

 

 

 

 

CUBIC LAND, INC.

San Diego, California

 

California

 

100

%

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS, INC.

San Diego, California

 

California

 

100

%

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Place of
Incorporation

 

Percentage
Owned

 

CUBIC TRANSPORTATION SYSTEMS LIMITED

London, England

* (100% owned subsidiary of Cubic (UK) Limited)

 

England

 

100

% *

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS (AUSTRALIA) PTY LIMITED 

New South Wales, Australia

 

Australia

 

100

% *

 

 

 

 

 

 

*  (50% owned subsidiary of Cubic Corporation and
50% owned subsidiary of Cubic Transportation Systems, Inc.)

 

 

 

 

 

 

 

 

 

 

 

CUBIC (UK) LIMITED
London, England

 

England

 

100

%

 

 

 

 

 

 

CUBIC WORLDWIDE TECHNICAL SERVICES, INC.

San Diego, California

 

Delaware

 

100

%

 

 

 

 

 

 

CUBIC SIMULATION SYSTEMS, INC.

Orlando, Florida

 

Delaware

 

100

%

 

 

 

 

 

 

OSCMAR INTERNATIONAL LIMITED

Auckland, New Zealand

*(100% owned subsidiary of Cubic Holdings Ltd.)

 

New Zealand

 

100

% *

 

 

 

 

 

 

TRAF - PARK

Montreal, Quebec, Canada

 

Canada

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.16B

 

Unrestricted Subsidiaries

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.03

 

LIENS

 

Security:

 

First legal charge over the premises at AFC House, Honeycrock Lane, Salford,
Surrey, UK

 

 

 

Borrower:

 

Cubic Transportataion Systems, LTD

 

 

 

Creditor/Lienholder:

 

Barclays Bank PLC

 

 

 

Original Balance:

 

£ 5,200,000.00

 

 

 

Remaining Balance:

 

£ 4,583,333.32

 

 

 

Value Date:

 

02 December 2003

 

 

 

Maturity Date

 

03 December 2018

 

 

 

Interest Rate:

 

Fixed at 6.4825%

 

 

 

Payments:

 

Quarterly each March, June, September and December

 

 

 

Next Payment:

 

£ 164,243.55 due 02 March 2005

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

Assignor:

 

 

 

 

Assignee:

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

Borrower:

Cubic Corporation

 

--------------------------------------------------------------------------------

(1)           Select as applicable.

 

--------------------------------------------------------------------------------


 

Administrative Agent:  JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 

Credit Agreement:  The $150,000,000 Credit Agreement dated as of March       ,
2005 among Cubic Corporation, the Lenders parties thereto, and JPMorgan Chase
Bank, as Administrative Agent.

 

Assigned Interest

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned
of
Commitment/Loans

 

Revolving Commitment

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

Effective Date:                                , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

 Administrative Agent

 

 

 

 

 

By

 

 

 

 

Title:

 

 

 

 

 

[Consented to:]

 

CUBIC CORPORATION

 

 

 

 

 

By

 

 

 

 

Title:

 

 

A-3

--------------------------------------------------------------------------------


 

ANNEX 1

 

CUBIC CORPORATION CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

SECTION 1.012     Assignor.  The Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Financing
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Financing Documents or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Financing Document or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Financing Document.

 

SECTION 1.022     Assignee.  The Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Financing
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Financing Documents are required to be
performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal,

 

--------------------------------------------------------------------------------


 

interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the internal law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF REVOLVING LOAN PROMISSORY NOTE

 

 

New York, New York

$                     

                     , 2005

 

FOR VALUE RECEIVED, the undersigned, Cubic Corporation (the “Maker”), hereby
promises to pay to the order of                   (the “Lender”), at the office
of JPMorgan Chase Bank, N.A. (the “Agent”), at 277 Park Avenue, New York, New
York at the expiration of the Availability Period as defined in the Credit
Agreement, dated as of March      , 2005, among the Maker, the Lenders named
therein and the Agent (as the same may be amended, modified or supplemented from
time to time in accordance with its terms, the “Credit Agreement”) or earlier as
provided for in the Credit Agreement, the lesser of the principal sum of
                    DOLLARS ($                  ) or the aggregate unpaid
principal amount of all Revolving Loans (as defined in the Credit Agreement) to
the Maker from the Lender pursuant to the terms of the Credit Agreement, in
lawful money of the United States of America in immediately available funds, and
to pay interest from the date thereof on the principal amount hereof from time
to time outstanding, in like funds, at said office, at a rate or rates per annum
and, in each case, and payable on such dates as determined pursuant to the terms
of the Credit Agreement.

 

The Maker promises to pay interest, on demand, on any overdue principal and fees
and, to the extent permitted by law, overdue interest from their due dates at a
rate or rates determined as set forth in the Credit Agreement.

 

The Maker hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever.  The non-exercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

 

All borrowings evidenced by this Revolving Loan Promissory Note and all payments
and prepayments of the principal hereof and interest hereon and the respective
dates thereof shall be endorsed by the holder hereof on the schedule attached
hereto and made a part hereof, or on a continuation thereof which shall be
attached hereto and made a part hereof, or otherwise recorded by such holder in
its internal records; provided, however, that the failure of the holder hereof
to make such a notation or any error in such a notation shall not in any manner
affect the obligation of the Makers to make payments of principal and interest
in accordance with the terms of this Revolving Loan Promissory Note and the
Credit Agreement.

 

This Revolving Loan Promissory Note is one of the Notes referred to in the
Credit Agreement, which, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
optional and mandatory prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified.  THIS REVOLVING
LOAN PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAWS PRINCIPLES

 

--------------------------------------------------------------------------------


 

THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

 

CUBIC CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Loans and Payment

 

Date

 

Amount and
Type of Loan

 

Payments
Principal Interest

 

Unpaid Principal
Balance of Note

 

Name of Person
Making
Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 


CUBIC CORPORATION
OFFICER’S CERTIFICATE

 

In Conformance with the Credit Agreement Dated March 10, 2005
As of and for the Period Ending                       .

 

The following certification is provided to the Lenders as required under
Section 5.02 of the Credit Agreement dated March 10, 2005 (the Agreement).  The
undersigned hereby certifies that:

 

a.                                       the Borrower was in compliance with the
requirements of Section 6.01 through 6.05 and 6.10 of the Agreement, inclusive,
during the period covered by the accompanying financial statements (detailed
calculations annexed), and

 

b.                                      the undersigned has reviewed the terms
of the Agreements and has made, or caused to be made under his or her
supervision, a review of the transactions and conditions of the Borrower and its
Subsidiaries from the beginning of the period covered by the accompanying
financial statements to the date of this certificate, and that such review
(i) has not disclosed the existence during such period of any condition or event
that constitutes a Default as defined in the Agreement and (ii) has confirmed
that Unrestricted Subsidiaries continue to constitute, in aggregate, less than
7% of Consolidated Total Capitalization.

 

 

Dated at San Diego, California, this            day of
                         ,                .

 

 

 

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------